UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 55 Broadway New York, NY 10006 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: DECEMBER 31, 2012 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 55 Broadway, New York, NY 10006, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Life Cash Management Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 0%. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. The key driver of short-term interest rates, and consequently the return that money market funds can offer their shareholders, is the Federal Reserve’s interest rate policy. That policy has targeted short-term rates at very close to zero for the last few years. Given the extended period of extremely low interest rates, the market offered few opportunities to realize incremental return during the period without assuming excessive risk. As a result, the Fund invested conservatively during the period, as risk was insufficiently compensated. The Fund maintained a higher-than-historical percentage of its assets in U.S. government and government agency securities in an effort to minimize credit risk. First Investors Management Company (“FIMCO”), the investment advisor, continued to reimburse expenses of the Fund and waive management fees in an effort to avoid a negative yield to its shareholders. FIMCO expects short-term interest rates to remain near zero. Consequently, the yield to shareholders should remain near current levels for the foreseeable future. Although money market funds in general are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 Understanding Your Fund’s Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2012, and held for the entire six-month period ended December 31, 2012. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12)* Expense Examples Actual $1,000.00 $1,000.00 $0.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.44 $0.71 * Expenses are equal to the annualized expense ratio of .14%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 3 Portfolio of Investments CASH MANAGEMENT FUND December 31, 2012 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—59.6% Fannie Mae: $600M 2/6/13 0.15 % $ 599,913 500M 2/13/13 0.08 499,952 400M 3/1/13 0.14 399,908 850M 3/13/13 0.13 849,782 Federal Home Loan Bank: 300M 1/17/13 0.12 299,984 300M 1/23/13 0.13 299,976 300M 2/1/13 0.13 299,966 315M 2/27/13 0.13 314,938 500M 3/13/13 0.12 499,882 600M 4/19/13 0.11 599,802 350M 6/7/13 0.15 349,779 250M 7/17/13 0.30 250,009 Freddie Mac: 400M 2/25/13 0.09 399,945 500M 3/5/13 0.13 499,886 700M 4/4/13 0.11 699,801 Total Value of U.S. Government Agency Obligations (cost $6,863,523) 6,863,523 VARIABLE AND FLOATING RATE NOTES—18.7% Federal Farm Credit Bank: 400M 3/6/13 0.24 400,011 340M 10/15/13 0.31 340,243 150M Federal Home Loan Bank, 11/8/2013 0.17 150,026 370M Freddie Mac, 3/21/2013 0.17 370,033 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.11 400,000 Valdez, Alaska Marine Terminal Rev.: 200M Exxon Pipeline Co. Project B 12/1/33 0.11 200,000 300M Exxon Pipeline Co. Project C 12/1/33 0.11 300,000 Total Value of Variable and Floating Rate Notes (cost $2,160,313) 2,160,313 CORPORATE NOTES—13.9% 400M Coca-Cola Co., 1/25/2013 (a) 0.19 399,949 300M Northwest Natural Gas Co., 2/13/2013 (a) 0.30 299,892 400M Proctor & Gamble Co., 3/8/2013 (a) 0.16 399,883 500M Wal-Mart Stores, Inc., 1/24/2013 (a) 0.11 499,965 Total Value of Corporate Notes (cost $1,599,689) 1,599,689 4 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—11.7% U.S. Treasury Bills: $500M 1/10/13 0.01 % $499,999 400M 3/7/13 0.13 399,906 450M 3/14/13 0.11 449,906 Total Value of Short-Term U.S. Government Obligations (cost $1,349,811) 1,349,811 Total Value of Investments (cost $11,973,336)** 103.9 % 11,973,336 Excess of Liabilities Over Other Assets (3.9 ) (448,762) Net Assets 100.0 % $11,524,574 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodcally; the rates shown are the rates in effect at December 31, 2012. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND December 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 6,863,523 $ — $ 6,863,523 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 1,260,313 — 1,260,313 Corporate Notes — 500,000 — 500,000 Municipal Bonds — 400,000 — 400,000 Corporate Notes — 1,599,689 — 1,599,689 Short-Term U.S. Government Obligations — 1,349,811 — 1,349,811 Total Investments in Securities $ — $ 11,973,336 $ — $ 11,973,336 There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. 6 See notes to financial statements Portfolio Manager’s Letter EQUITY INCOME FUND* Dear Investor: This is the annual report for First Investors Life Equity Income Fund for the year ended December 31, 2012. During the period the Fund’s return on a net asset value basis was 11.20%, including dividends of 29.6 cents per share. The markets had a tremendous rally over the past year. In fact, we are not far from all-time highs. Global monetary easing has helped risked-based assets move higher. The Federal Reserve’s (“the Fed’s”) policy of continued quantitative easing and the lowering of interest rates have forced investors to seek out higher returns and one of the beneficiaries has been the equity markets. Companies have taken advantage of these favorable interest rates by borrowing money and putting that cash to work in various forms. We have seen record numbers of dividends paid out this year. Special dividends have become a more common event. Companies have borrowed money to make acquisitions to enhance product lines, or increase market positions. Share buybacks, while not a record number, are still very healthy and remain an effective use of company cash. Many of the investments in the Fund have benefited from these types of corporate actions. The Fund’s underperformance relative to its benchmark comes from the fact that high-quality dividend-paying stocks were somewhat out of favor this year. The Fund seeks to invest primarily in equities that offer its shareholders high dividend income on top of absolute return. Higher-yielding stocks tend to be more mature, slower-growing companies that can be defensive in nature. The S&P 500 Index has more stocks that do not pay a dividend and offer much higher growth opportunities that tend to outperform in rising markets, such as we saw this past year. The Fund’s performance was attributable to positive stock selection in the industrials, financials and health care sectors. In industrials, getting smaller proved to be a winner for one of the Fund’s core holdings, Tyco International, which split into three separate companies this year. The stock’s performance can be attributed to the higher valuation assigned to each separate company in the marketplace. ADT, the security monitoring company, was spun out to shareholders. Tyco’s pump and valve business merged with Pentair. The remainder of Tyco will focus on commercial fire and security. The Fund increased its commitment to TAL International, which leases freight-shipping containers. The company has taken advantage of strong pricing due to the continued tight global supply of containers. TAL is one of the highest-yielding stocks in the portfolio and offers an avenue of future growth having purchased an increasing number of containers, thus leveraging their earning power. Generac, a maker of portable generators, rewarded its shareholders this past year with record earnings and a $6.00 special dividend. Damage from Hurricane Sandy created incremental demand for generators and an increased awareness for the need of reliable backup power for both commercial and residential customers. In health care, the Fund saw strong performance from some of its core holdings. Abbott Laboratories split into two separate companies trying to unlock value for its fast growing nutritional and medical device businesses. Covidien is also separating into two companies later this year, as they try to create value for their pharmaceutical division. In financials, Protective Life’s ability to improve their return on equity by organically growing their business and getting better pricing helped propel the stock higher. The company has also repurchased their stock throughout the year, while paying out an attractive dividend. M&T Bank has been one of the rare banks able to grow their business, while maintaining their margins. Mortgage banking has been strong, while consumers look to refinance at record low rates. M&T’s credit quality has been outstanding and we believe recent acquisitions should drive future earnings even higher. 7 Portfolio Manager’s Letter (continued) EQUITY INCOME FUND* On a relative basis, the Fund outperformed in the industrials, utilities and materials sectors. Outperformance in industrials can be attributed to the stocks already mentioned. In materials, the Fund seeks high-yielding basic material companies that can leverage earnings power and grow their free cash flow, which can be returned to shareholders in the form of stock buybacks or higher dividends. In LyondellBasell, we got both. The chemical and polymer maker has seen a strong rebound in automotive and consumer packaging. They have also benefited from a reduction in the price of natural gas liquids, a major manufacturing cost, and thus improved their margins. For a company that was in bankruptcy just a few years ago, it is now solidly in the black and using their cash to pay higher dividends and buy back stock. Glatfelter, a small-cap manufacturer of specialty paper and air-laid fabrics essential for making tea bag paper and coffee pouches, has profited from the rising popularity of the single-serve K-cup coffee market and their dominant market position. The company instituted a new share buyback program and supports a solid dividend. Despite the Fund’s strong performance in financials, it did underperform on a relative basis due to our underweighting of the sector. The Fund tends to invest in high quality financial stocks with solid balance sheets and potential catalysts that may unlock value. The continued quantitative easing by the Fed has led to strong gains in lower-quality financial companies that do not fit the Fund’s investment criteria. This may have hurt relative performance in the short run, but over time, we think it is prudent to remain invested in only the highest quality financial institutions. In technology, the Fund was hurt by poor stock selection in a few companies, as well as the S&P 500 Index overweighting Apple, which has the highest weighting for the Index at more than 430 basis points. The Fund underperformed on a relative basis because of the outsized position the Index owned. The Fund’s investment in Hewlett-Packard detracted from relative performance. Despite the low valuation and high dividend yield, Hewlett-Packard has been hurt by poor acquisitions and high employee turnover from the CEO on down. They have not been able to keep a consistent vision for the company and are now faced with deteriorating trends in computers and printing. Going forward, the Fund will remain focused on investing in high-quality companies that pay out a high dividend yield, or companies that we believe can grow their dividends over time. It has been proven that these types of companies can offer great returns for patient investors. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective September 4, 2012, the Fund changed its name from the First Investors Life Value Fund to the First Investors Life Equity Income Fund. 8 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,054.81 $4.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.92 $4.27 * Expenses are equal to the annualized expense ratio of .84%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 9 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Equity Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Equity Income Fund beginning 12/31/02 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 10 Portfolio of Investments EQUITY INCOME FUND December 31, 2012 Shares Security Value COMMON STOCKS—94.4% Consumer Discretionary—10.4% 23,300 Comcast Corporation – Special Shares “A” $ 837,635 14,300 Dana Holding Corporation 223,223 20,200 * Delphi Automotive, PLC 772,650 6,100 Genuine Parts Company 387,838 16,500 GNC Holdings, Inc. – Class “A” 549,120 9,300 Home Depot, Inc. 575,205 19,550 Lowe’s Companies, Inc. 694,416 4,400 McDonald’s Corporation 388,124 37,300 Newell Rubbermaid, Inc. 830,671 21,900 * Orient-Express Hotels, Ltd. – Class “A” 256,011 17,800 Regal Entertainment Group – Class “A” 248,310 24,600 Staples, Inc. 280,440 7,900 Target Corporation 467,443 12,466 Time Warner, Inc. 596,249 12,900 Walt Disney Company 642,291 7,749,626 Consumer Staples—11.6% 37,000 Altria Group, Inc. 1,162,540 10,500 Avon Products, Inc. 150,780 5,200 Beam, Inc. 317,668 20,400 Coca-Cola Company 739,500 23,600 ConAgra Foods, Inc. 696,200 17,300 CVS Caremark Corporation 836,455 8,600 Dr. Pepper Snapple Group, Inc. 379,948 8,600 Kimberly-Clark Corporation 726,098 8,066 Kraft Foods Group, Inc. 366,761 4,000 Nu Skin Enterprises, Inc. – Class “A” 148,200 7,046 PepsiCo, Inc. 482,158 10,300 Philip Morris International, Inc. 861,492 17,000 * Prestige Brands Holdings, Inc. 340,510 10,400 Procter & Gamble Company 706,056 10,300 Wal-Mart Stores, Inc. 702,769 8,617,135 Energy—9.8% 13,150 Chevron Corporation 1,422,041 12,300 ConocoPhillips 713,277 7,400 Devon Energy Corporation 385,096 8,550 Ensco, PLC – Class “A” 506,844 11 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2012 Shares Security Value Energy (continued) 14,700 ExxonMobil Corporation $ 1,272,285 12,900 Marathon Oil Corporation 395,514 7,100 Marathon Petroleum Corporation 447,300 8,300 Occidental Petroleum Corporation 635,863 15,200 Royal Dutch Shell, PLC – Class “A” (ADR) 1,048,040 12,800 Seadrill, Ltd. 471,040 7,297,300 Financials—12.6% 8,000 ACE, Ltd. 638,400 3,800 Ameriprise Financial, Inc. 237,994 18,500 Berkshire Hills Bancorp, Inc. 441,410 3,922 Chubb Corporation 295,405 23,800 Financial Select Sector SPDR Fund (ETF) 390,320 28,400 FirstMerit Corporation 402,996 7,400 Invesco, Ltd. 193,066 5,700 iShares S&P U.S. Preferred Stock Index Fund (ETF) 225,834 29,800 JPMorgan Chase & Company 1,310,306 7,500 M&T Bank Corporation 738,525 18,700 New York Community Bancorp, Inc. 244,970 13,600 People’s United Financial, Inc. 164,424 9,000 PNC Financial Services Group, Inc. 524,790 10,600 Protective Life Corporation 302,948 10,900 Select Income REIT (REIT) 269,993 10,500 Tompkins Financial Corporation 416,220 6,200 Travelers Companies, Inc. 445,284 12,900 U.S. Bancorp 412,026 16,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 324,720 35,500 Wells Fargo & Company 1,213,390 24,500 Westfield Financial, Inc. 177,135 9,370,156 Health Care—12.5% 16,100 Abbott Laboratories 1,054,550 8,400 Baxter International, Inc. 559,944 12,400 Covidien, PLC 715,976 14,600 GlaxoSmithKline, PLC (ADR) 634,662 23,350 Johnson & Johnson 1,636,835 36,070 Merck & Company, Inc. 1,476,706 13,000 Novartis AG (ADR) 822,900 66,900 Pfizer, Inc. 1,677,852 12 Shares Security Value Health Care (continued) 5,900 UnitedHealth Group, Inc. $ 320,016 30,500 Warner Chilcott, PLC – Class “A” 367,220 9,266,661 Industrials—12.9% 7,400 3M Company 687,090 12,112 ADT Corporation 563,087 12,000 Altra Holdings, Inc. 264,600 6,700 Dover Corporation 440,257 4,800 Dun & Bradstreet Corporation 377,520 10,400 Eaton Corporation, PLC 563,680 3,700 * Esterline Technologies Corporation 235,357 12,400 Generac Holdings, Inc. 425,444 3,100 General Dynamics Corporation 214,737 55,400 General Electric Company 1,162,846 13,500 Honeywell International, Inc. 856,845 12,250 ITT Corporation 287,385 3,989 Pentair, Ltd. 196,059 15,900 TAL International Group, Inc. 578,442 14,100 Textainer Group Holdings, Ltd. 443,586 10,500 Triumph Group, Inc. 685,650 16,625 Tyco International, Ltd. 486,281 4,100 United Parcel Service, Inc. – Class “B” 302,293 7,600 United Technologies Corporation 623,276 7,100 Xylem, Inc. 192,410 9,586,845 Information Technology—8.5% 7,100 Automatic Data Processing, Inc. 404,771 48,400 Cisco Systems, Inc. 951,060 47,900 Intel Corporation 988,177 43,400 Intersil Corporation – Class “A” 359,786 7,300 Maxim Integrated Products, Inc. 214,620 53,750 Microsoft Corporation 1,436,739 12,150 Molex, Inc. 332,059 9,500 Oracle Corporation 316,540 10,000 QUALCOMM, Inc. 620,200 18,350 TE Connectivity, Ltd. 681,152 6,305,104 13 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2012 Shares or Principal Amount Security Value Materials—5.0% 5,900 Cytec Industries, Inc. $ 406,097 12,500 Dow Chemical Company 404,000 11,790 DuPont (E.I.) de Nemours & Company 530,196 10,450 Freeport-McMoRan Copper & Gold, Inc. 357,390 15,500 Glatfelter 270,940 17,800 International Paper Company 709,152 6,100 LyondellBasell Industries NV – Class “A” 348,249 5,300 Rock-Tenn Company – Class “A” 370,523 11,100 Sonoco Products Company 330,003 3,726,550 Telecommunication Services—6.3% 46,810 AT&T, Inc. 1,577,965 45,500 CenturyLink, Inc. 1,779,960 16,500 NTELOS Holdings Corporation 216,315 26,500 Verizon Communications, Inc. 1,146,655 4,720,895 Utilities—4.8% 16,800 American Electric Power Company, Inc. 717,024 9,400 NextEra Energy, Inc. 650,386 23,000 NiSource, Inc. 572,470 21,600 Portland General Electric Company 590,976 14,600 PPL Corporation 417,998 20,200 Vectren Corporation 593,880 3,542,734 Total Value of Common Stocks (cost $58,180,731) 70,183,006 PREFERRED STOCKS—.3% Financials 9,000 Urstadt Biddle Properties, Inc., 7.125% Series F (cost $225,000) 233,910 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.7% $ 2,000M U.S. Treasury Bills, 0.07%, 1/10/2013 (cost $1,999,965) 1,999,965 14 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.3% $ 1,000M Federal Home Loan Bank, 0.025%, 1/16/2013 (cost $999,990) $ 999,990 Total Value of Investments (cost $61,405,686) 98.7 % 73,416,871 Other Assets, Less Liabilities 1.3 943,599 Net Assets 100.0 % $74,360,470 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 15 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 70,183,006 $ — $ — $ 70,183,006 Preferred Stocks 233,910 233,910 Short-Term U.S. Government Obligations — 1,999,965 — 1,999,965 Short-Term U.S. Government Agency Obligations — 999,990 — 999,990 Total Investments in Securities* $ 70,416,916 $ 2,999,955 $ — $ 73,416,871 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. 16 See notes to financial statements Portfolio Managers’ Letter FUND FOR INCOME* Dear Investor: This is the annual report for the First Investors Life Fund For Income for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 13.51%, including dividends of 44.1 cents per share. Risk assets, including U.S. high yield, posted strong returns for the year despite some temporary pullbacks related to the European sovereign debt crisis, global growth concerns and, most recently, the looming U.S. fiscal cliff. European sovereign debt fears were largely muted during the first few months of the year given a second Greek bailout and the Long Term Refinancing Operation (LTRO). Sovereign debt fears reared their head again in May, however, with the election of left-leaning parties in both France and Greece. The turning point came in July, when the European Central Bank announced it would “do whatever it takes” to preserve the Euro. Strong corporate fundamentals and reduced fears surrounding the disintegration of Europe pushed risk assets higher, even in the United States. Given a lack of yield-producing options, investors dedicated new money to high yield bonds throughout the year. High-yield companies took advantage of historically low interest rates to issue a record amount of bonds. The primary use of the proceeds was the refinancing of existing debt. This helped push out the debt maturity wall well beyond 2015. As such, the default outlook remains exceptionally benign for 2013 and 2014 with JP Morgan forecasting default rates of less than 2% for each of those years. In a strong year for U.S. high yield, the Fund performed much as we would have expected. It underperformed the benchmark net of fees and expenses, but performed in line with the higher-quality high-yield market-rated BB and B on a gross basis. Even in a strong market, we continue to manage the Fund toward our goal of delivering competitive risk-adjusted performance over full market cycles, without chasing momentum in more speculative names when the market is “surging.” Our Fund is always built with today’s returns and future returns in mind. From an industry perspective, we enjoyed strong gains across much of the Fund, most notably outperforming in the broadcasting space where the companies we selected benefited from strong earnings growth in a hotly contested U.S. election. We trailed the market in metals and mining where we have maintained an overweight exposure to the coal industry. After weak commodity prices and warm weather delayed a sector recovery we have been anticipating, our coal positions returned strongly in December and offer reason for continued optimism in this sector for 2013. 17 Portfolio Managers’ Letter (continued) FUND FOR INCOME* As an additional boon to returns this year, we identified and capitalized on a number of “rising star” situations in which we anticipated the upgrade from high yield to investment grade of companies including Ford, LyondellBasell, Omega Healthcare, Jabil Circuit and others. These upgrades returned strongly for the Fund which, we believe, has materially less credit risk than the market as a whole — a hallmark of our targeted investment style. 2012 was a strong year for corporate credit. What can 2013 do for us? From a fundamental perspective, the market appears as solidly attractive in 2013 as at any point last year. For example, less than $60 billion in U.S. high-yield bonds and bank loans combined comes due in 2013. As a result, high-yield spreads — designed to compensate investors for increased default risk — remain appealing even if the overall yield environment remains low. While we do not expect capital appreciation to lead the high-yield markets in 2013, we believe that investors should continue to find the asset class’s balance of risk and reward compelling. We would not rule out a short-lived market repricing in response to headline news outside of the high-yield markets — both U.S. and European countries have postponed serious questions of dealing with government debt into 2013 — but we would anticipate such corrections to be shallow with short-lived buying opportunities for the Fund. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective December 17, 2012, the Fund changed its name from First Investors Life High Yield Fund to First Investors Life Fund For Income. 18 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,070.76 $4.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.47 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 19 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Life Series Fund For Income and the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Life Series Fund For Income beginning 12/31/02 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds in which the Fund primarily invests pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 20 Portfolio of Investments FUND FOR INCOME December 31, 2012 Principal Amount Security Value CORPORATE BONDS—91.0% Automotive—3.8% $ 150M American Axle & Manufacturing, Inc., 6.625%, 10/15/2022 $ Chrysler Group, LLC/CG Co-Issuer, Inc.: 200M 8%, 6/15/2019 219,000 375M 8.25%, 6/15/2021 414,375 400M Cooper Tire & Rubber Co., 8%, 12/15/2019 450,000 300M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 324,000 375M Exide Technologies, 8.625%, 2/1/2018 319,688 250M Ford Motor Co., 6.625%, 10/1/2028 289,965 300M Oshkosh Corp., 8.5%, 3/1/2020 333,750 Schaeffler Finance BV: 200M 7.75%, 2/15/2017 (a) 223,000 400M 8.5%, 2/15/2019 (a) 454,000 3,180,778 Building Materials—1.3% Building Materials Corp.: 475M 6.875%, 8/15/2018 (a) 515,375 200M 7.5%, 3/15/2020 (a) 221,000 300M Texas Industries, Inc., 9.25%, 8/15/2020 323,250 1,059,625 Chemicals—2.2% 400M Ferro Corp., 7.875%, 8/15/2018 363,000 225M Orion Engineered Carbons Bondco GmbH, 9.625%, 6/15/2018 (a) 246,938 325M PolyOne Corp., 7.375%, 9/15/2020 356,688 800M Rhodia SA, 6.875%, 9/15/2020 (a) 902,262 1,868,888 Consumer Non-Durables—2.9% 350M Easton-Bell Sports, Inc., 9.75%, 12/1/2016 376,723 Levi Strauss & Co.: 350M 7.625%, 5/15/2020 383,250 375M 6.875%, 5/1/2022 404,063 150M Libbey Glass, Inc., 6.875%, 5/15/2020 162,000 325M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 366,031 400M Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 (a) 414,000 21 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 Principal Amount Security Value Consumer Non-Durables (continued) Spectrum Brands Escrow Corp.: $ 100M 6.375%, 11/15/2020 (a) $ 105,250 125M 6.625%, 11/15/2022 (a) 134,375 75M Tempur-Pedic International, Inc., 6.875%, 12/15/2020 (a) 77,531 2,423,223 Energy—15.4% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 55,125 200M 7%, 5/20/2022 223,500 Basic Energy Services, Inc.: 150M 7.75%, 2/15/2019 150,000 275M 7.75%, 10/15/2022 (a) 269,500 325M Berry Petroleum Co., 6.375%, 9/15/2022 339,625 325M Calumet Specialty Products Partners, LP, 9.625%, 8/1/2020 (a) 355,062 350M Chesapeake Energy Corp., 7.25%, 12/15/2018 383,250 Concho Resources, Inc.: 325M 8.625%, 10/1/2017 355,469 175M 5.5%, 4/1/2023 184,187 Consol Energy, Inc.: 225M 8%, 4/1/2017 244,687 525M 8.25%, 4/1/2020 570,937 Copano Energy, LLC: 75M 7.75%, 6/1/2018 79,406 200M 7.125%, 4/1/2021 215,750 200M Crosstex Energy, LP, 8.875%, 2/15/2018 217,000 350M Eagle Rock Energy Partners, LP/Eagle Rock Energy Finance, 8.375%, 6/1/2019 (a) 358,750 375M El Paso Corp., 6.5%, 9/15/2020 425,300 415M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 435,750 Ferrellgas Partners, LP: 475M 9.125%, 10/1/2017 516,563 190M 8.625%, 6/15/2020 190,950 300M Forest Oil Corp., 7.25%, 6/15/2019 303,000 450M Genesis Energy, LP, 7.875%, 12/15/2018 482,625 225M Hilcorp Energy I, LP, 8%, 2/15/2020 (a) 247,500 250M Inergy Midstream, LP/NRGM Finance, 6%, 12/15/2020 (a) 258,750 400M Legacy Reserves, LP/Finance Corp., 8%, 12/1/2020 (a) 410,000 Linn Energy, LLC: 400M 6.25%, 11/1/2019 (a) 404,000 125M 8.625%, 4/15/2020 136,875 100M 7.75%, 2/1/2021 107,000 22 Principal Amount Security Value Energy (continued) $ 275M MEG Energy Corp., 6.375%, 1/30/2023 (a) $ 288,062 400M Murray Energy Corp., 10.25%, 10/15/2015 (a) 390,000 50M Newfield Exploration Co., 7.125%, 5/15/2018 53,000 Penn Virginia Resource Partners, LP: 275M 8.25%, 4/15/2018 292,875 100M 8.375%, 6/1/2020 (a) 108,250 200M Petrohawk Energy Corp., 10.5%, 8/1/2014 213,077 Plains Exploration & Production Co.: 250M 6.125%, 6/15/2019 273,750 125M 6.5%, 11/15/2020 139,062 175M 6.625%, 5/1/2021 193,594 100M 6.75%, 2/1/2022 112,750 200M 6.875%, 2/15/2023 229,500 Quicksilver Resources, Inc.: 125M 8.25%, 8/1/2015 116,250 175M 11.75%, 1/1/2016 173,687 300M 9.125%, 8/15/2019 268,500 200M Rain CII Carbon, LLC/CII Carbon Corp., 8.25%, 1/15/2021 (a) 205,500 425M Samson Investment Co., 9.75%, 2/15/2020 (a) 451,562 250M Sawgrass Merger Sub, Inc./TCP Group, Inc., 8.75%, 12/15/2020 (a) 253,125 150M SESI, LLC, 6.375%, 5/1/2019 161,250 SM Energy Co.: 75M 6.625%, 2/15/2019 79,500 150M 6.5%, 11/15/2021 161,250 150M 6.5%, 1/1/2023 161,250 Suburban Propane Partners, LP: 274M 7.5%, 10/1/2018 296,605 77M 7.375%, 8/1/2021 84,122 175M Tesoro Logistics, LP, 5.875%, 10/1/2020 (a) 182,438 200M Western Refining, Inc., 11.25%, 6/15/2017 (a) 219,750 13,029,270 Financials—4.7% Algeco Scotsman Global Finance, PLC: 400M 8.5%, 10/15/2018 (a) 416,000 200M 10.75%, 10/15/2019 (a) 198,000 Ally Financial, Inc.: 525M 6.25%, 12/1/2017 583,258 725M 8%, 3/15/2020 891,750 100M CNH Capital, LLC, 6.25%, 11/1/2016 110,750 300M Ford Motor Credit Co., LLC, 5.875%, 8/2/2021 349,963 23 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 Principal Amount Security Value Financials (continued) International Lease Finance Corp.: $ 50M 5.875%, 5/1/2013 $ 50,875 750M 8.625%, 9/15/2015 845,625 275M 8.75%, 3/15/2017 319,000 200M 8.25%, 12/15/2020 239,000 4,004,221 Food/Drug—1.3% 475M NBTY, Inc., 9%, 10/1/2018 539,125 Tops Holding Corp./Tops Markets, LLC: 200M 10.125%, 10/15/2015 211,125 325M 8.875%, 12/15/2017 (a) 338,813 1,089,063 Forest Products/Containers—2.3% 200M Ardagh Packaging Finance, PLC, 7.375%, 10/15/2017 (a) 218,500 325M Ball Corp., 7.375%, 9/1/2019 363,188 325M Clearwater Paper Corp., 7.125%, 11/1/2018 355,875 200M Greif, Inc., 7.75%, 8/1/2019 232,000 200M Sappi Papier Holdings GmbH, 8.375%, 6/15/2019 (a) 219,250 200M Sealed Air Corp., 8.125%, 9/15/2019 (a) 226,000 300M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 328,500 1,943,313 Gaming/Leisure—.5% 200M National CineMedia, LLC, 7.875%, 7/15/2021 222,500 225M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 225,563 448,063 Health Care—5.5% 250M AMERIGROUP Corp., 7.5%, 11/15/2019 301,250 115M Aviv Healthcare Properties, LP, 7.75%, 2/15/2019 122,475 Community Health Systems, Inc.: 250M 8%, 11/15/2019 271,875 225M 7.125%, 7/15/2020 240,469 DaVita, Inc.: 200M 6.375%, 11/1/2018 215,000 125M 5.75%, 8/15/2022 132,344 24 Principal Amount Security Value Health Care (continued) Fresenius Medical Care US Finance II, Inc.: $ 150M 5.625%, 7/31/2019 (a) $ 161,812 125M 5.875%, 1/31/2022 (a) 136,250 600M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (b)(c) 375 HCA, Inc.: 100M 6.375%, 1/15/2015 108,625 75M 8%, 10/1/2018 87,000 75M 8.5%, 4/15/2019 84,000 50M 6.5%, 2/15/2020 56,375 25M 7.25%, 9/15/2020 27,812 150M 6.25%, 2/15/2021 154,125 275M 7.75%, 5/15/2021 299,750 300M 7.5%, 2/15/2022 345,000 Healthsouth Corp.: 136M 7.25%, 10/1/2018 148,240 117M 7.75%, 9/15/2022 128,846 225M Sky Growth Acquisition Corp., 7.375%, 10/15/2020 (a) 225,000 250M Universal Hospital Services, Inc., 7.625%, 8/15/2020 (a) 264,062 100M Valeant Pharmaceuticals International, Inc., 6.375%, 10/15/2020 (a) 107,500 Vanguard Health Holding Co. II, LLC: 250M 8%, 2/1/2018 260,000 225M 7.75%, 2/1/2019 (a) 234,000 450M VPI Escrow Corp., 6.375%, 10/15/2020 (a) 484,875 4,597,060 Information Technology—4.5% 325M Advanced Micro Devices, Inc., 7.5%, 8/15/2022 (a) 268,937 275M Audatex North America, Inc., 6.75%, 6/15/2018 (a) 295,625 200M CyrusOne, LP/CyrusOne Finance, 6.375%, 11/15/2022 (a) 209,500 Equinix, Inc.: 250M 8.125%, 3/1/2018 276,562 175M 7%, 7/15/2021 194,906 Fidelity National Information Services, Inc.: 175M 7.625%, 7/15/2017 191,187 325M 7.875%, 7/15/2020 369,281 Hewlett-Packard Co.: 200M 4.3%, 6/1/2021 198,447 150M 4.375%, 9/15/2021 148,963 400M Infor (US), Inc., 9.375%, 4/1/2019 451,000 25 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 Principal Amount Security Value Information Technology (continued) Jabil Circuit, Inc.: $ 50M 7.75%, 7/15/2016 $ 59,000 550M 8.25%, 3/15/2018 671,000 250M Lender Processing Services, Inc., 5.75%, 4/15/2023 260,625 275M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 232,375 3,827,408 Manufacturing—3.6% 200M Amsted Industries, 8.125%, 3/15/2018 (a) 215,000 Bombardier, Inc.: 325M 7.5%, 3/15/2018 (a) 363,594 250M 7.75%, 3/15/2020 (a) 285,000 515M Case New Holland, Inc., 7.875%, 12/1/2017 611,563 325M Dematic SA/DH Services Luxembourg SarL, 7.75%, 12/15/2020 (a) 326,625 425M Edgen Murray Corp., 8.75%, 11/1/2020 (a) 431,375 300M EDP Finance BV, 6%, 2/2/2018 (a) 316,046 475M Rexel SA, 6.125%, 12/15/2019 (a) 501,125 3,050,328 Media-Broadcasting—3.7% 325M Allbritton Communication Co., 8%, 5/15/2018 354,250 Belo Corp.: 100M 7.75%, 6/1/2027 103,625 25M 7.25%, 9/15/2027 24,969 375M Block Communications, Inc., 7.25%, 2/1/2020 (a) 400,313 425M Nexstar Broadcasting, Inc./Nexstar Finance, Inc., 6.875%, 11/15/2020 (a) 438,281 350M Nexstar/Mission Broadcasting, Inc., 8.875%, 4/15/2017 385,875 575M Sinclair Television Group, Inc., 9.25%, 11/1/2017 (a) 635,375 700M XM Satellite Radio, Inc., 7.625%, 11/1/2018 (a) 784,000 3,126,688 Media-Cable TV—7.8% 75M AMC Networks, Inc., 4.75%, 12/15/2022 75,750 Cablevision Systems Corp.: 400M 8.625%, 9/15/2017 468,500 100M 7.75%, 4/15/2018 111,750 26 Principal Amount Security Value Media-Cable TV (continued) CCO Holdings, LLC: $ 150M 7.25%, 10/30/2017 $ 164,250 225M 7.875%, 4/30/2018 243,281 150M 7%, 1/15/2019 162,562 175M 7.375%, 6/1/2020 195,125 100M 5.125%, 2/15/2023 100,250 Cequel Communications Holdings I, LLC: 500M 8.625%, 11/15/2017 (a) 537,500 225M 6.375%, 9/15/2020 (a) 235,406 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 Series “A” 25,062 350M 7.625%, 3/15/2020 Series “B” 354,375 150M 6.5%, 11/15/2022 Series “A” (a) 154,875 375M 6.5%, 11/15/2022 Series “B” (a) 390,938 DISH DBS Corp.: 525M 7.875%, 9/1/2019 624,750 125M 5%, 3/15/2023 (a) 125,625 225M Echostar DBS Corp., 7.125%, 2/1/2016 253,125 400M Gray Television, Inc., 7.5%, 10/1/2020 (a) 411,000 225M Harron Communications, LP, 9.125%, 4/1/2020 (a) 247,500 600M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 613,500 Quebecor Media, Inc.: 251M 7.75%, 3/15/2016 257,902 200M 5.75%, 1/15/2023 (a) 211,750 575M UPC Holding BV, 9.875%, 4/15/2018 (a) 652,625 6,617,401 Media-Diversified—1.5% 382M Entravision Communications Corp., 8.75%, 8/1/2017 416,380 350M Griffey Intermediate, Inc./Griffey Finance Sub, LLC, 7%, 10/15/2020 (a) 359,625 475M Lamar Media Corp., 7.875%, 4/15/2018 527,250 1,303,255 Metals/Mining—8.8% 200M Aleris International, Inc., 7.875%, 11/1/2020 (a) 200,750 ArcelorMittal: 150M 5%, 2/25/2017 151,550 725M 10.35%, 6/1/2019 870,597 125M 6%, 3/1/2021 124,841 200M 6.5%, 2/25/2022 210,261 27 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 Principal Amount Security Value Metals/Mining (continued) Arch Coal, Inc.: $ 50M 7%, 6/15/2019 $ 46,750 375M 7.25%, 10/1/2020 349,687 400M 7.25%, 6/15/2021 371,000 FMG Resources (August 2006) Property, Ltd.: 175M 6.375%, 2/1/2016 (a) 182,000 125M 6%, 4/1/2017 (a) 128,125 300M 6.875%, 2/1/2018 (a) 310,875 200M 8.25%, 11/1/2019 (a) 214,000 100M 6.875%, 4/1/2022 (a) 102,625 425M JMC Steel Group, 8.25%, 3/15/2018 (a) 446,250 150M Kaiser Aluminum Corp., 8.25%, 6/1/2020 164,250 425M Molycorp, Inc., 10%, 6/1/2020 (a) 397,375 Novelis, Inc.: 700M 8.375%, 12/15/2017 775,250 50M 8.75%, 12/15/2020 56,000 Peabody Energy Corp.: 325M 6%, 11/15/2018 346,937 175M 6.5%, 9/15/2020 188,562 400M 6.25%, 11/15/2021 427,000 Steel Dynamics, Inc.: 175M 6.125%, 8/15/2019 (a) 186,375 100M 6.375%, 8/15/2022 (a) 106,500 United States Steel Corp.: 75M 7%, 2/1/2018 80,437 125M 7.375%, 4/1/2020 134,062 100M 7.5%, 3/15/2022 105,750 Vulcan Materials Co.: 175M 6.5%, 12/1/2016 193,812 525M 7%, 6/15/2018 582,750 7,454,371 Real Estate Investment Trusts—.5% 225M Omega Healthcare Investors, Inc., 6.75%, 10/15/2022 245,813 200M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 213,000 458,813 Retail-General Merchandise—3.8% 257M CKE Restaurants, Inc., 11.375%, 7/15/2018 296,835 175M J.C. Penney Corp., Inc., 7.95%, 4/1/2017 168,875 275M Landry’s, Inc., 9.375%, 5/1/2020 (a) 291,500 300M Limited Brands, Inc., 8.5%, 6/15/2019 367,500 28 Principal Amount Security Value Retail-General Merchandise (continued) Michaels Stores, Inc.: $ 75M 7.75%, 11/1/2018 (a) $ 82,688 175M 7.75%, 11/1/2018 192,938 275M Monitronics International, Inc., 9.125%, 4/1/2020 284,625 600M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 613,500 300M Party City Holdings, Inc., 8.875%, 8/1/2020 (a) 323,250 125M PVH Corp., 4.5%, 12/15/2022 126,875 200M QVC, Inc., 7.5%, 10/1/2019 (a) 220,755 200M Sally Holdings, LLC/Sally Capital, Inc., 6.875%, 11/15/2019 222,000 3,191,341 Services—3.9% 425M 313 Group, Inc., 6.375%, 12/1/2019 (a) 423,406 375M Brickman Group Holdings, Inc., 9.125%, 11/1/2018 (a) 394,688 275M CoreLogic, Inc., 7.25%, 6/1/2021 300,438 200M Covanta Holding Corp., 6.375%, 10/1/2022 218,194 Iron Mountain, Inc.: 225M 7.75%, 10/1/2019 254,813 300M 8.375%, 8/15/2021 334,500 200M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 209,750 PHH Corp.: 400M 9.25%, 3/1/2016 469,000 200M 7.375%, 9/1/2019 223,000 375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 427,500 3,255,289 Telecommunications—6.5% 75M CenturyLink, Inc., 5.8%, 3/15/2022 79,426 Citizens Communications Co.: 750M 7.125%, 3/15/2019 819,375 300M 9%, 8/15/2031 331,500 350M GCI, Inc., 8.625%, 11/15/2019 373,625 750M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 810,000 Intelsat Jackson Holdings SA: 550M 8.5%, 11/1/2019 617,375 125M 7.25%, 10/15/2020 (a) 136,250 100M PAETEC Holding Corp., 9.875%, 12/1/2018 115,000 150M Qwest Communications International, Inc., 7.125%, 4/1/2018 157,073 50M Qwest Corp., 6.5%, 6/1/2017 58,437 29 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 Principal Amount Security Value Telecommunications (continued) Sprint Capital Corp.: $ 300M 6.9%, 5/1/2019 $ 328,500 400M 6.875%, 11/15/2028 418,000 225M Telesat Canada/Telesat, LLC, 6%, 5/15/2017 (a) 237,375 Wind Acquisition Finance SA: 200M 11.75%, 7/15/2017 (a) 210,500 200M 7.25%, 2/15/2018 (a) 203,500 Windstream Corp.: 225M 7.875%, 11/1/2017 254,250 300M 7.75%, 10/15/2020 325,500 5,475,686 Transportation—1.3% 200M Aircastle, Ltd., 6.25%, 12/1/2019 (a) 209,500 350M CHC Helicopter SA, 9.25%, 10/15/2020 370,125 Navios Maritime Holdings: 225M 8.875%, 11/1/2017 225,563 350M 8.125%, 2/15/2019 306,250 1,111,438 Utilities—3.0% AES Corp.: 125M 9.75%, 4/15/2016 150,000 100M 8%, 10/15/2017 116,000 100M 7.375%, 7/1/2021 111,500 500M Atlantic Power Corp., 9%, 11/15/2018 525,000 350M Calpine Construction Finance Co., LP, 8%, 6/1/2016 (a) 373,625 42M Calpine Corp., 7.875%, 7/31/2020 (a) 47,355 75M DPL, Inc., 7.25%, 10/15/2021 80,625 175M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 186,087 400M Intergen NV, 9%, 6/30/2017 (a) 360,000 275M NRG Energy, Inc., 7.625%, 5/15/2019 295,625 298M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 308,430 2,554,247 Waste Management—.3% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 (a) 290,125 30 Principal Amount Security Value Wireless Communications—1.9% $275M Cricket Communications, Inc., 7.75%, 10/15/2020 $ 281,875 MetroPCS Wireless, Inc.: 275M 7.875%, 9/1/2018 299,063 100M 6.625%, 11/15/2020 106,625 Sprint Nextel Corp.: 175M 8.375%, 8/15/2017 204,313 250M 9.125%, 3/1/2017 295,625 175M 7%, 8/15/2020 192,063 175M 6%, 11/15/2022 180,688 1,560,252 Total Value of Corporate Bonds (cost $73,374,697) 76,920,146 LOAN PARTICIPATIONS—4.4% Building Materials—.3% 224M MRC Global, Inc., 6.25%, 10/15/2019 (d) 226,121 Chemicals—.7% 298M PL Propylene, LLC, 7%, 3/23/2017 (d) 302,588 298M PolyOne Corp., 5%, 12/20/2017 (d) 300,424 603,012 Energy—.3% 225M Samson Investment Co., 6%, 9/25/2018 (d) 227,721 Forest Products/Containers—.3% 222M Sealed Air Corp., 4%, 10/31/2019 (d) 225,758 Information Technology—.5% 150M Genpact, Ltd., 4.25%, 8/17/2019 (d) 151,028 280M Kronos, Inc., 5.5%, 10/26/2019 (d) 283,721 434,749 Media-Diversified—.1% 75M Getty Images, Inc., 4.75%, 10/18/2019 (d) 75,197 Metals/Mining—.9% 373M Arch Coal, Inc., 5.75%, 5/16/2018 (d) 377,732 400M Metals USA, Inc., 6.25%, 10/31/2018 (d) 398,000 775,732 31 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 Principal Amount or Shares Security Value Retail-General Merchandise—.9% $ 298M Academy, Ltd., 4.75%, 8/3/2018 (d) $ 300,926 150M Burger King Corp., 3.75%, 9/27/2019 (d) 150,663 300M General Nutrition Centers, Inc., 3.75%, 3/2/2018 (d) 301,114 752,703 Telecommunications—.4% 300M Intelsat Jackson Holdings, Ltd., 3.21%, 2/1/2014 (d) 300,375 Total Value of Loan Participations (cost $3,575,888) 3,621,368 COMMON STOCKS—.0% Telecommunications 3 * Viatel Holding (Bermuda), Ltd. (b) — 5,970 * World Access, Inc. (b) — Total Value of Common Stocks (cost $97,360) — Total Value of Investments (cost $77,047,945) 95.4 % 80,541,514 Other Assets, Less Liabilities 4.6 3,852,501 Net Assets 100.0 % $84,394,015 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) Securities valued at fair value (see Note 1A). (c) In default as to principal and/or interest payment (d) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at December 31, 2012. 32 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 76,919,771 $ 375 $ 76,920,146 Loan Participations — 3,621,368 — 3,621,368 Common Stocks — Total Investments in Securities* $ — $ 80,541,139 $ 375 $ 80,541,514 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, loan participations and common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. 33 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2012 The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments Investments in Corporate in Common Bonds Stocks Total Balance, December 31, 2011 $ 375 $ — $ 375 Purchases — — — Sales — — — Change in unrealized depreciation — (4) (4) Realized gain (loss) — — — Transfer into Level 3 — 4 4 Transfer out of Level 3 — — — Balance, December 31, 2012 $ 375 $ — $ 375 The following is a summary of Level 3 inputs by industry: Health Care $ 375 Telecommunications — $ 375 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of December 31, 2012. Impact to Fair Value Valuation from December 31, Valuation Unobservable and Increase 2012 Methodologies Input(s)(1) Range in Input(2) Fixed Income $ 375 Market Market 100% Increase Comparables Comparables/ Bankruptcy Common Stock $ — Market Market 100% Increase Comparables Comparables/ Bankruptcy (1) In determining certain of these inputs, management evaluates a variety of factors including eco- nomic conditions, industry and market developments, market valuations of comparable compa- nies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. 34 See notes to financial statements Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Life Government Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 1.95%, including dividends of 31.0 cents per share. 2012 was characterized by continued, modest economic recovery as U.S. Gross Domestic Product grew by approximately 2% and the unemployment rate fell from 8.5% to 7.8%. Of note, the housing market bottomed with housing starts and new home sales increasing 37% and 9%, respectively. Inflation remained a non-issue as the core consumer price index (which excludes the volatile food and energy components) rose 1.9% year-over-year. Given the modest recovery, the Federal Reserve (“the Fed”) took further measures to help spur growth. Over the course of the year, it committed both to keeping the federal funds rate at its historically low level through at least mid-2015, and to purchasing an unlimited amount of mortgage-backed securities until the unemployment rate falls to an acceptable level. The Fed’s very accommodative monetary policy forced investors to take on additional risk in search of higher yields. At times during the year this “risk-on” trade encountered several hurdles, such as the European sovereign debt crisis, the U.S. Presidential election and the “fiscal cliff.” In fact, concern about the European sovereign debt crisis triggered a flight-to-safety into the U.S. Treasury market in July that pushed long-term Treasury yields down to all-time lows. But, as each of these concerns were resolved (to some extent) over the course of the year, riskier markets increasingly gained traction. The broad bond market returned 4.5% during the review period, according to Bank of America Merrill Lynch. Benchmark U.S. Treasury rates were little changed: the two-year U.S. Treasury note yield — which is anchored by the Fed’s commitment to keep short-term rates very low — moved only one basis point (.01%) year-over-year to 0.25%, and the 10-year Treasury note yield fell from 1.88% to 1.76%. Returns by sector varied substantially with riskier asset classes providing the best performance. Specifically, high-yield and investment-grade corporate bonds gained 15.6% and 10.4%, respectively, while high-quality mortgage-backed bonds and Treasury securities returned only 2.6% and 2.2%, respectively. Money market investments returned essentially 0% due to the Fed’s very accommodative monetary policy. Lastly, the municipal bond market gained 7.3% largely due to substantial investor demand and limited supply. 35 Portfolio Managers’ Letter (continued) GOVERNMENT FUND The Fund slightly underperformed its benchmark, the Citigroup Government/Mortgage Index. The Fund had an average allocation during the year, as a percent of assets, of 60% in mortgage-backed securities, 33% in U.S. agency securities, 5% in U.S. Treasuries and 2% in cash. This represented a substantial overweight in mortgage-backed and agency securities and a commensurate underweight in Treasury securities versus the benchmark. Given the outperformance of agency and mortgage-backed securities versus Treasuries, this weighting helped Fund performance. The positive impact of the Fund’s sector weightings was offset by adverse security selection. Security selection was driven by the decision to maintain a shorter duration (i.e., less interest rate risk) than peer group funds. As a result, the Fund was underweight in current coupon mortgage-backed securities and had no exposure to the 10+ year sector of the yield curve in either Treasuries or agencies. Current coupon mortgage-backed securities and 10+ year Treasury and agency securities had higher total returns than the general market due to the modest rally in the bond market and, in the case of the mortgage-backed market, purchases of current coupons by the Fed. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective December 3, 2012, Rodwell Chadehumbe became Co-Portfolio Manager of the First Investors Life Government Fund. 36 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,008.71 $3.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.42 $3.76 * Expenses are equal to the annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 37 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Citigroup Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/02 with a theoretical investment in the Citigroup Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup Government Index and the Citigroup Mortgage Index. The Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 1.80%, 4.51% and 4.14%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 38 Portfolio of Investments GOVERNMENT FUND December 31, 2012 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—62.1% Fannie Mae—8.0% $1,000M 3%, 1/14/2043 (a) $ 1,048,594 1,058M 5.5%, 7/1/2034 – 10/1/2039 1,176,915 193M 9%, 11/1/2026 239,008 98M 11%, 10/1/2015 107,418 2,571,935 Freddie Mac—3.8% 385M 4%, 12/1/2040 416,318 730M 5.5%, 11/1/2038 799,283 1,215,601 Government National Mortgage Association I Program—40.6% 3,652M 4%, 7/15/2040 – 11/15/2041 4,034,068 2,830M 4.5%, 6/15/2039 – 8/15/2040 3,136,127 3,847M 5%, 6/15/2033 – 6/15/2040 4,276,281 1,198M 5.5%, 2/15/2033 – 11/15/2038 1,345,919 241M 6%, 11/15/2032 – 4/15/2036 272,483 13,064,878 Government National Mortgage Association II Program—9.7% 998M 3%, 11/20/2042 1,065,959 991M 3.5%, 9/20/2042 1,078,383 895M 4%, 3/20/2042 – 5/20/2042 975,732 3,120,074 Total Value of Residential Mortgage-Backed Securities (cost $19,177,203) 19,972,488 U.S. GOVERNMENT AGENCY OBLIGATIONS—28.8% Fannie Mae: 1,500M 1.625%, 10/26/2015 1,552,837 1,000M 1.25%, 1/30/2017 1,026,186 1,000M 0.875%, 8/28/2017 1,004,028 1,000M Federal Farm Credit Bank, 1.75%, 2/21/2013 1,002,114 1,250M Federal Home Loan Bank, 5.375%, 5/18/2016 1,457,131 39 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2012 Principal Amount Security Value Freddie Mac: $1,000M 3%, 7/28/2014 $ 1,042,605 1,000M 1.25%, 8/1/2019 1,002,963 1,000M Tennessee Valley Authority, 4.5%, 4/1/2018 1,180,565 Total Value of U.S. Government Agency Obligations (cost $9,076,390) 9,268,429 U.S. GOVERNMENT OBLIGATIONS—6.4% 421M FDA Queens, LP, 6.99%, 6/15/2017 (b) 462,697 1,500M U.S. Treasury Note, 1.875%, 9/30/2017 1,584,141 Total Value of U.S. Government Obligations (cost $2,060,548) 2,046,838 Total Value of Investments (cost $30,314,141) 97.3 % 31,287,755 Other Assets, Less Liabilities 2.7 857,711 Net Assets 100.0 % $32,145,466 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 40 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 19,972,488 $ — $ 19,972,488 U.S. Government Agency Obligations — 9,268,429 — 9,268,429 U.S. Government Obligations — 2,046,838 — 2,046,838 Total Investments in Securities $ — $ 31,287,755 $ — $ 31,287,755 There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. See notes to financial statements 41 Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Life Growth & Income Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 17.45%, including dividends of 44.0 cents per share. The Fund had a good year both in terms of absolute performance and relative to the S&P 500 Index. The Fund’s performance was attributable to broad-based positive stock selection in the industrials, health care, energy and consumer discretionary sectors. In industrials, the Fund benefited from strong stock selection and an overweighted allocation to the sector. Several investments were key to performance. TAL International, a leasor of intermodal freight containers, benefited from strong pricing due to the continued tight global supply of containers. Tyco International split into three separate companies this year and the stock’s performance can be attributed to the higher valuation assigned to each separate company by the marketplace. Snap-on, the professional toolmaker, continues to reap the gains of a rebounding U.S. auto sector and the expansion of their products into emerging markets. Armstrong World Industries, a domestic manufacturer of floors and ceilings, paid a large special dividend to shareholders this year; their second such dividend in the last two years. The company took advantage of their ability to generate strong free cash flow and favorable debt markets to return excess cash to shareholders. In health care, relative outperformance can be attributed to good stock selection and the takeover of Par Pharmaceuticals, a generic drug manufacturer. Private equity firms recognized the value we saw in the upcoming launches of Par’s new products and the positive regulatory environment. Additionally, our investment in Watson Pharmaceuticals, now the third largest generic drug manufacturer, benefited from a recent acquisition of Actavis, the Iceland-based generic pharmaceutical company, that will greatly improve the bottom line through the launch of numerous new products and cost savings programs. In the energy sector, the Fund benefited from corporate reorganizations. Marathon Petroleum, the refining spin-off from our holding in Marathon Oil, was up significantly on strong earnings and share buybacks. The refiners have benefited from the price differential between International Brent prices and domestic West Texas Intermediate (“WTI”) prices. Typically, the wider the differential, the higher the margins for the company. Phillips 66, the refiner spun out from ConocoPhillips, has also benefited from the higher spreads, as the stock jumped dramatically since it was spun out. 42 In consumer discretionary, the Fund’s top performers all had the common theme of returning excess cash to shareholders. Wyndham Worldwide, a hospitality company that manages hotels, rents vacation properties and sells time shares, has prospered from their ability to get higher pricing. The company generates a tremendous amount of free cash flow that they have been using to buy back stock, increase the dividend and grow the company through acquisitions. Another holding, Pier 1 Imports, is bearing the fruits of their successful turnaround in their merchandise and store layouts. Management has improved the products, lowered costs, increased margins and improved sales at individual store levels. This has led to an increase in cash flow, which the company has used to aggressively buy back stock and restart their dividend. We have also benefited from the return of CBS to prominence in television ratings, which has led to higher returns in their stock price. Strong ratings have also led to strong pricing in both syndication and for international buyers of their content. They have used their cash flow to buy back stock and raise their dividend. On a relative basis the Fund performed well, beating its benchmark. The Fund’s underweight allocation to financials was the main detractor from relative performance. Our strategy tends to invest in high-quality financial stocks with solid balance sheets and apparent growth catalysts. The continued quantitative easing by the Federal Reserve has led to strong gains in lower-quality financial companies that do not fit the Fund’s investment criteria. The quantitative easing has lowered bond yields and this, in turn, has also lowered profit margins for banks. With seemingly no end to quantitative easing, and increased cost from more regulation as the result of the upcoming Dodd Frank rules, banking profits will be harder to come by in the future. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 43 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,075.76 $4.07 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.22 $3.96 * Expenses are equal to the annualized expense ratio of .78%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 44 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/02 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 45 Portfolio of Investments GROWTH & INCOME FUND December 31, 2012 Shares Security Value COMMON STOCKS—99.8% Consumer Discretionary—15.0% 100,500 Allison Transmission Holdings, Inc. $ 2,052,210 111,300 Best Buy Company, Inc. 1,318,905 32,900 * BorgWarner, Inc. 2,356,298 142,185 CBS Corporation – Class “B” 5,410,139 20,064 Coach, Inc. 1,113,753 175,600 Dana Holding Corporation 2,741,116 74,200 * Delphi Automotive, PLC 2,838,150 117,900 GNC Holdings, Inc. – Class “A” 3,923,712 51,300 Home Depot, Inc. 3,172,905 89,800 Limited Brands, Inc. 4,225,988 49,200 Lowe’s Companies, Inc. 1,747,584 32,700 McDonald’s Corporation 2,884,467 151,243 Newell Rubbermaid, Inc. 3,368,182 114,100 Pier 1 Imports, Inc. 2,282,000 187,500 Staples, Inc. 2,137,500 42,898 * Steiner Leisure, Ltd. 2,067,255 180,870 Stewart Enterprises, Inc. – Class “A” 1,381,847 31,800 * TRW Automotive Holdings Corporation 1,704,798 18,900 Tupperware Brands Corporation 1,211,490 46,000 Walt Disney Company 2,290,340 65,883 Wyndham Worldwide Corporation 3,505,634 53,734,273 Consumer Staples—9.1% 120,600 Altria Group, Inc. 3,789,252 96,600 Avon Products, Inc. 1,387,176 123,978 Coca-Cola Company 4,494,202 81,300 CVS Caremark Corporation 3,930,855 6,900 McCormick & Company, Inc. 438,357 91,527 Nu Skin Enterprises, Inc. – Class “A” 3,391,075 36,200 PepsiCo, Inc. 2,477,166 79,300 Philip Morris International, Inc. 6,632,652 39,013 Procter & Gamble Company 2,648,593 50,250 Wal-Mart Stores, Inc. 3,428,558 32,617,886 46 Shares Security Value Energy—10.8% 39,400 Anadarko Petroleum Corporation $ 2,927,814 41,700 Chevron Corporation 4,509,438 65,700 ConocoPhillips 3,809,943 15,700 Devon Energy Corporation 817,028 41,400 Ensco, PLC – Class “A” 2,454,192 68,711 ExxonMobil Corporation 5,946,937 9,600 Hess Corporation 508,416 99,522 Marathon Oil Corporation 3,051,344 40,911 Marathon Petroleum Corporation 2,577,393 37,950 National Oilwell Varco, Inc. 2,593,882 89,000 Noble Corporation 3,098,980 32,850 Phillips 66 1,744,335 16,994 Sasol, Ltd. (ADR) 735,670 14,200 Schlumberger, Ltd. 983,918 86,407 Suncor Energy, Inc. 2,849,703 38,608,993 Financials—9.8% 65,806 American Express Company 3,782,529 39,800 Ameriprise Financial, Inc. 2,492,674 96,000 Brookline Bancorp, Inc. 816,000 54,643 Discover Financial Services 2,106,488 26,600 Financial Select Sector SPDR Fund (ETF) 436,240 83,500 FirstMerit Corporation 1,184,865 37,100 Invesco, Ltd. 967,939 113,488 JPMorgan Chase & Company 4,990,067 36,100 M&T Bank Corporation 3,554,767 34,700 MetLife, Inc. 1,143,018 27,000 Morgan Stanley 516,240 71,500 New York Community Bancorp, Inc. 936,650 47,400 PNC Financial Services Group, Inc. 2,763,894 27,000 SPDR S&P Regional Banking (ETF) 755,190 103,279 * Sunstone Hotel Investors, Inc. (REIT) 1,106,118 101,588 U.S. Bancorp 3,244,721 102,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,007,360 67,767 Wells Fargo & Company 2,316,276 35,121,036 47 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2012 Shares Security Value Health Care—11.7% 83,200 Abbott Laboratories $ 5,449,600 28,730 Baxter International, Inc. 1,915,142 33,700 Covidien, PLC 1,945,838 58,922 * Express Scripts Holding Company 3,181,788 53,000 * Gilead Sciences, Inc. 3,892,850 77,275 Johnson & Johnson 5,416,977 17,400 McKesson Corporation 1,687,104 87,443 Merck & Company, Inc. 3,579,916 244,039 Pfizer, Inc. 6,120,498 69,843 Thermo Fisher Scientific, Inc. 4,454,587 50,800 Warner Chilcott, PLC – Class “A” 611,632 39,100 * Watson Pharmaceuticals, Inc. 3,362,600 41,618,532 Industrials—17.5% 53,094 3M Company 4,929,778 53,546 ADT Corporation 2,489,354 83,000 Altra Holdings, Inc. 1,830,150 50,100 Armstrong World Industries, Inc. 2,541,573 30,800 Caterpillar, Inc. 2,759,064 34,537 Chicago Bridge & Iron Company NV – NY Shares 1,600,790 27,900 Dun & Bradstreet Corporation 2,194,335 41,000 * Esterline Technologies Corporation 2,608,010 13,900 Gardner Denver, Inc. 952,150 70,000 Generac Holdings, Inc. 2,401,700 110,296 General Electric Company 2,315,113 60,040 Honeywell International, Inc. 3,810,739 51,453 IDEX Corporation 2,394,108 94,050 ITT Corporation 2,206,413 12,700 Lockheed Martin Corporation 1,172,083 48,119 * Mobile Mini, Inc. 1,002,319 65,296 Pentair, Ltd. 3,209,298 17,500 Raytheon Company 1,007,300 28,500 Snap-on, Inc. 2,251,215 150,900 TAL International Group, Inc. 5,489,742 114,500 Textainer Group Holdings, Ltd. 3,602,170 39,300 Triumph Group, Inc. 2,566,290 106,293 Tyco International, Ltd. 3,109,070 44,300 United Technologies Corporation 3,633,043 19,600 Xylem, Inc. 531,160 62,606,967 48 Shares Security Value Information Technology—17.7% 12,000 Apple, Inc. $ 6,396,360 169,200 * Arris Group, Inc. 2,527,848 51,200 Avago Technologies, Ltd. 1,620,992 27,300 * CACI International, Inc. – Class “A” 1,502,319 193,400 Cisco Systems, Inc. 3,800,310 28,500 * eBay, Inc. 1,454,070 171,300 * EMC Corporation 4,333,890 91,800 Hewlett-Packard Company 1,308,150 166,852 Intel Corporation 3,442,157 43,629 International Business Machines Corporation 8,357,135 142,900 Intersil Corporation – Class “A” 1,184,641 250,500 Microsoft Corporation 6,695,865 76,600 * NeuStar, Inc. – Class “A” 3,211,838 100,000 Oracle Corporation 3,332,000 47,855 * Parametric Technology Corporation 1,077,216 74,188 QUALCOMM, Inc. 4,601,140 108,560 * Symantec Corporation 2,042,014 78,600 TE Connectivity, Ltd. 2,917,632 172,600 * Yahoo!, Inc. 3,434,740 63,240,317 Materials—5.4% 45,700 Celanese Corporation – Series “A” 2,035,021 43,600 Cytec Industries, Inc. 3,000,988 77,240 Freeport-McMoRan Copper & Gold, Inc. 2,641,608 104,300 International Paper Company 4,155,312 78,900 Kronos Worldwide, Inc. 1,538,550 36,800 LyondellBasell Industries NV – Class “A” 2,100,912 11,600 Praxair, Inc. 1,269,620 20,900 Rock-Tenn Company – Class “A” 1,461,119 38,050 RPM International, Inc. 1,117,148 19,320,278 Telecommunication Services—2.6% 124,283 AT&T, Inc. 4,189,580 113,100 Verizon Communications, Inc. 4,893,837 9,083,417 49 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2012 Shares Security Value Utilities—.2% 14,426 Atmos Energy Corporation $506,641 Total Value of Common Stocks (cost $260,010,150) 99.8 % 356,458,340 Other Assets, Less Liabilities .2 778,161 Net Assets 100.0 % $357,236,501 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 356,458,340 $ — $ — $ 356,458,340 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. 50 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors Life International Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 20.85%, including dividends of 27.1 cents per share. The Fund outperformed the MSCI EAFE Index for the period. 2012 was characterized by surprisingly strong market performance in a difficult macroeconomic environment. Growth slowed in many emerging countries and economic recovery was sluggish in more developed nations, yet many stock markets delivered positive returns for investors. The situation in Europe continues to be difficult. Progress is being made but not a lot has improved structurally. The European Central Bank’s monetary easing program has taken pressure off bond markets and created greater stability. Many countries have taken the bitter medicine by implementing austerity measures in an effort to meet more fiscally responsible budget deficit targets. These actions often included a double-edged sword of tax increases and painful public sector cost cuts. Progress also has been made toward a banking union that could strengthen the sector by establishing shared rules and protections. These positive steps spurred optimism in European markets. However, given the magnitude and speed of the markets’ run, coupled with the reality of the time frames required to solve Europe’s problems, people may be too optimistic at this point. That optimism may temper in coming quarters if the market grows impatient. Life is still very difficult in Europe and we expect it will stay that way for some time. The good news is that, although the journey may be long, things appear to be moving in the right direction. Emerging markets also experienced some major economic developments during 2012. In India, the government of Manmohan Singh made a serious effort to introduce reforms that could drive the country to a new phase of development. The solid re-election of Narendra Modi as Chief Minister of the business-friendly west coast state of Gujarat delivered a strong message to politicians across the country: deliver growth and you will be rewarded. Under Modi’s direction, the state of Gujarat’s GDP growth has exceeded that of the country for eight of the last 10 years. As a result, the state, which has just 5% of India’s population, generated 18% of the country’s output by value and 22% of its total exports in 2010. In China, pressure on margins created by currency strength was exacerbated by a relentless rise in salaries, particularly on the coasts. The flip side of higher incomes is that consumer spending, a significant secular growth driver, has remained on track. We anticipate consumer spending, along with the availability of credit to millions of families for the first time, will underwrite solid long-term growth opportunities for well-managed franchises across a variety of industries including consumer staples and consumer discretionary sectors. 51 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND Slowing economic growth across emerging countries has led to increased risk of abrupt regulation changes in a number of countries and sectors. Brazil is a prime example. A sharp slowdown led to a sudden change of operating framework for banks and electric utilities. During 2012, the Fund continued to reap the rewards of seeds sown during the crisis years. Exposure to consumer staples companies has decreased, as we harvested some gains, and increased exposure to new sectors, such as financials, which have delivered surprisingly strong performance during the year. The top-performing sectors during 2012 were consumer staples and health care, with stock selection in both sectors the primary contributor to relative performance. The Fund’s selection of companies in the materials sector, and its underweight to the financials sector, detracted from performance during the year. Countries around the world continue to struggle with issues stemming from the financial crisis and economic downturn. Extremely accommodative monetary policy has helped provide stability for now. Equity valuations, generally speaking, aren’t stretched if we continue to see progress. The question is always the timing and magnitude of the progress. No one can look back and say stocks are as cheap as they once were. Clearly, 2008, 2009 and 2010 were more of a feasting period. We’ve reaped gains from investments made during that period and have worked hard during 2012, tilling the financial garden and planting seeds that we expect will yield benefits for investors during the next three to five years. As you know, the strategy has delivered several years of meaningful absolute and relative outperformance. It’s inevitable that it will underperform at some point, particularly if lower-quality businesses come back into favor or economic growth accelerates rapidly. Our fundamentals-driven, bottom-up investment process was designed to build portfolios that participate in rising markets and help protect capital during market declines. Our goal is to outperform over full market cycles. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 52 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,119.56 $4.85 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.57 $4.62 * Expenses are equal to the annualized expense ratio of .91%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 53 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund, the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/02 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Company, Inc. and all other figures are from First Investors Management Company, Inc. 54 Portfolio of Investments INTERNATIONAL FUND December 31, 2012 Shares Security Value COMMON STOCKS—98.1% United Kingdom—25.9% 223,442 * Barratt Developments, PLC $ 763,644 141,358 British American Tobacco, PLC 7,190,520 112,785 Diageo, PLC 3,287,145 187,963 Domino’s Pizza Group, PLC 1,535,384 66,680 Fresnillo, PLC 2,046,485 358,016 HSBC Holdings, PLC 3,796,238 62,413 Imperial Tobacco Group, PLC 2,421,396 99,728 Persimmon, PLC 1,309,926 132,518 * Rolls-Royce Holdings, PLC 1,901,972 10,071,368 * Rolls-Royce Holdings, PLC – “C” Shares (a) 16,371 80,467 SABMiller, PLC 3,736,950 135,845 Standard Chartered, PLC 3,517,880 31,523,911 India—13.2% 363,822 HDFC Bank, Ltd. 4,535,741 3,219 HDFC Bank, Ltd. (ADR) 131,078 73,146 Hindustan Unilever, Ltd. 704,641 367,092 Housing Development Finance Corporation, Ltd. 5,607,993 613,512 ITC, Ltd. 3,230,660 13,042 Nestle India, Ltd. 1,188,348 32,031 Tata Consultancy Services, Ltd. 737,998 16,136,459 Switzerland—13.1% 16,200 * DKSH Holding, Ltd. 1,170,873 574 * Lindt & Spruengli AG 1,870,446 72,085 Nestle SA – Registered 4,699,479 1,089 SGS SA – Registered 2,416,888 368,880 * UBS AG – Registered 5,768,145 15,925,831 Canada—8.7% 46,345 Enbridge, Inc. 2,001,441 59,603 Goldcorp, Inc. 2,179,517 12,621 TransCanada Corporation 595,495 98,078 * Valeant Pharmaceuticals International, Inc. 5,842,127 10,618,580 55 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2012 Shares Security Value Netherlands—7.6% 20,696 Core Laboratories NV $ 2,262,280 44,817 Royal Dutch Shell, PLC – Class “A” 1,540,789 141,220 Unilever NV – CVA 5,397,204 9,200,273 United States—6.6% 24,916 Accenture, PLC – Class “A” 1,656,914 75,591 Philip Morris International, Inc. 6,322,431 7,979,345 France—5.1% 25,804 Bureau Veritas SA 2,889,979 15,057 Essilor International SA 1,516,814 15,896 Pernod Ricard SA 1,842,091 6,248,884 Denmark—3.3% 24,889 Novo Nordisk A/S – Series “B” 4,047,972 Hong Kong—2.8% 299,438 L’Occitane International SA 958,152 540,681 Sands China, Ltd. 2,417,203 3,375,355 Germany—2.7% 41,613 SAP AG 3,342,260 Belgium—2.6% 36,869 Anheuser-Busch InBev NV 3,206,929 Australia—2.5% 78,594 Coca-Cola Amatil, Ltd. 1,104,237 81,389 Newcrest Mining, Ltd. 1,903,440 914 Ramsay Health Care, Ltd. 26,063 3,033,740 Ireland—1.9% 27,888 Paddy Power, PLC 2,285,088 56 Shares or Principal Amount Security Value Mexico—1.1% 430,882 Wal-Mart de Mexico SAB de CV $ 1,399,554 Japan—1.0% 12,300 Daito Trust Construction Company, Ltd. 1,164,760 Total Value of Common Stocks (cost $84,446,914) 119,488,941 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.8% $1,000M U.S. Treasury Bills, Zero Coupon, 1/3/2013 (cost $1,000,000) 1,000,000 Total Value of Investments (cost $85,446,914) 98.9 % 120,488,941 Other Assets, Less Liabilities 1.1 1,296,470 Net Assets 100.0 % $121,785,411 * Non-income producing (a) Securities valued at fair value (see Note 1A). Summary of Abbreviations: ADR American Depositary Receipts 57 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ — $ 31,507,540 $ 16,371 $ 31,523,911 India 131,078 16,005,381 — 16,136,459 Switzerland — 15,925,831 — 15,925,831 Canada 10,618,580 — — 10,618,580 Netherlands 2,262,280 6,937,993 — 9,200,273 United States 7,979,345 — — 7,979,345 France — 6,248,884 — 6,248,884 Denmark — 4,047,972 — 4,047,972 Hong Kong — 3,375,355 — 3,375,355 Germany — 3,342,260 — 3,342,260 Belgium — 3,206,929 — 3,206,929 Australia — 3,033,740 — 3,033,740 Ireland — 2,285,088 — 2,285,088 Mexico 1,399,554 — — 1,399,554 Japan — 1,164,760 — 1,164,760 Short-Term U.S. Government Obligations — 1,000,000 — 1,000,000 Total Investments in Securities* $ 22,390,837 $ 98,081,733 $ 16,371 $ 120,488,941 * Includes certain foreign securities that were fair valued due to fluctuations in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $97,081,733 of investment securities were classified as Level 2 instead of Level 1. 58 During the year ended December 31, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. Transfers, if any, between Levels are recognized at the end of the reporting year. The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments in Common Stocks Balance, December 31, 2011 $ 6,846 Purchases — Sales (28,877) Change in unrealized appreciation 9,525 Realized gain (loss) 28,877 Transfer into Level 3 — Transfer out of Level 3 — Balance, December 31, 2012 $ 16,371 The following is a summary of Level 3 inputs by industry: Industrials $ 16,371 See notes to financial statements 59 Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Life Investment Grade Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 11.23%, including dividends of 48.6 cents per share. The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds during the review period. Long-term interest rates continued their multi-year decline during 2012, falling to all-time lows in July before rising. Several factors contributed to this low interest rate environment: the Federal Reserve’s (“the Fed’s”) very accommodative monetary policy, the subpar economic recovery, and safe haven flows from overseas into the U.S. bond market. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield, which is anchored by the Fed’s commitment to keep short-term rates very low, barely moved during the review period, ending at 0.25%. The 10-year U.S. Treasury note yield fell from 1.88% to 1.76%. The U.S. Broad Market Index returned 4.5%, according to Bank of America Merrill Lynch. Riskier fixed income sectors had very strong performance, as the Fed’s success in depressing risk-free yields forced investors to take more risk. Consequently, high yield — or “junk” bonds — returned 15.6% and investment grade corporate bonds gained 10.4%. Higher-quality sectors had notably lower, although positive, returns. The broad mortgage-backed market returned 2.6%. The Treasury market returned 2.2%. Money market investments returned essentially 0% due to the Fed’s very accommodative monetary policy. The municipal bond market returned 7.3%. The corporate bond market’s strong returns in 2012 were driven by tighter spreads between benchmark Treasury securities and corporate bonds. As the year began, deleveraging of corporate balance sheets, credit availability and accommodative monetary policy pointed toward a favorable outlook for investment grade corporate credit. Over the next few months, the positive tone was somewhat offset by challenges associated with fallout from the European debt crisis and fear of a global economic slowdown. However, the Fed’s announcement of another iteration of its quantitative easing program, and the European Central Bank’s details of its bond-buying program, gave an indication to investors that global central banks were highly disposed toward continued monetary support. The constraint of low yields continued to dominate asset allocation behavior during the review period, favoring investment grade credit, particularly corporate bonds. 60 However, at the end of the review period, fears of the “fiscal cliff” began to weigh on the corporate bond market. The Fund outperformed the Bank of America Merrill Lynch Corporate Index during the review period. The relative performance was predominantly a function of the Fund’s overweight in corporate bonds. Specifically, the Fund benefited from its overweight in BBB-rated corporate bonds, which had the highest returns during the review period. This was somewhat offset by the Fund’s underweight in corporate bonds with maturities greater than 10 years, which benefited from falling 30-year U.S. Treasury yields. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 61 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,057.59 $3.62 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.62 $3.56 * Expenses are equal to the annualized expense ratio of .70%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 62 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Investment Grade Fund and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Life Series Investment Grade Fund beginning 12/31/02 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index tracks the performance of U.S. dollar-denominated investment grade corporate public debt issued in the U.S. domestic bond market. Qualifying bonds must have at least one year remaining term to maturity, a fixed coupon schedule and a minimum amount outstanding of $250 million. Bonds must be rated investment grade based on a composite of Moody’s and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 11.07%, 6.50% and 5.50%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. I nvestment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 63 Portfolio of Investments INVESTMENT GRADE FUND December 31, 2012 Principal Amount Security Value CORPORATE BONDS—96.7% Aerospace/Defense—.4% $200M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ 210,155 Agriculture—1.7% 340M Cargill, Inc., 6%, 11/27/2017 (a) 409,498 450M CF Industries, Inc., 7.125%, 5/1/2020 567,182 976,680 Automotive—.7% 400M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 419,502 Chemicals—.8% 400M Dow Chemical Co., 4.25%, 11/15/2020 446,189 Consumer Durables—.6% 300M Stanley Black & Decker, 5.2%, 9/1/2040 348,842 Energy—10.6% 400M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 510,390 200M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 264,890 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 538,437 400M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 412,820 429M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 451,330 400M Nabors Industries, Inc., 6.15%, 2/15/2018 470,942 400M ONEOK Partners, LP, 3.375%, 10/1/2022 408,462 500M Petrobras International Finance Co., 5.375%, 1/27/2021 565,410 400M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 419,514 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 487,611 489M Suncor Energy, Inc., 6.85%, 6/1/2039 677,981 300M Valero Energy Corp., 9.375%, 3/15/2019 413,160 400M Weatherford International, Inc., 6.35%, 6/15/2017 458,278 6,079,225 Financial Services—12.9% 250M Aflac, Inc., 8.5%, 5/15/2019 340,927 600M American Express Co., 7%, 3/19/2018 758,916 600M American International Group, Inc., 4.875%, 9/15/2016 671,663 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 431,728 400M BlackRock, Inc., 5%, 12/10/2019 479,329 350M CoBank, ACB, 7.875%, 4/16/2018 (a) 445,201 200M Compass Bank, 6.4%, 10/1/2017 215,515 64 Principal Amount Security Value Financial Services (continued) $500M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) $ 545,815 600M Ford Motor Credit Co., LLC, 5%, 5/15/2018 663,562 General Electric Capital Corp.: 400M 5.625%, 9/15/2017 472,386 300M 5.5%, 1/8/2020 355,641 400M Glencore Funding, LLC, 6%, 4/15/2014 (a) 422,594 400M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 437,038 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 436,776 400M Protective Life Corp., 7.375%, 10/15/2019 486,880 200M Prudential Financial, Inc., 6%, 12/1/2017 240,238 7,404,209 Financials—18.4% Bank of America Corp.: 200M 5.65%, 5/1/2018 232,961 200M 5%, 5/13/2021 228,727 100M 5.875%, 2/7/2042 125,242 600M Barclays Bank, PLC, 5.125%, 1/8/2020 684,382 300M Bear Stearns Cos., Inc., 7.25%, 2/1/2018 376,325 Citigroup, Inc.: 450M 6.375%, 8/12/2014 486,481 800M 6.125%, 11/21/2017 953,152 200M 4.5%, 1/14/2022 223,560 400M Fifth Third Bancorp, 3.5%, 3/15/2022 420,049 Goldman Sachs Group, Inc.: 600M 6.15%, 4/1/2018 705,666 200M 5.75%, 1/24/2022 236,871 400M 6.75%, 10/1/2037 454,775 JPMorgan Chase & Co.: 600M 6%, 1/15/2018 719,110 200M 4.5%, 1/24/2022 226,674 Merrill Lynch & Co., Inc.: 400M 5%, 1/15/2015 427,529 400M 6.4%, 8/28/2017 470,224 Morgan Stanley: 600M 5.95%, 12/28/2017 680,184 500M 6.625%, 4/1/2018 589,954 600M SunTrust Banks, Inc., 6%, 9/11/2017 709,713 600M UBS AG, 4.875%, 8/4/2020 698,308 65 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2012 Principal Amount Security Value Financials (continued) Wells Fargo & Co.: $400M 5.625%, 12/11/2017 $ 477,607 200M 4.6%, 4/1/2021 230,449 200M 3.5%, 3/8/2022 213,751 10,571,694 Food/Beverage/Tobacco—8.1% 500M Altria Group, Inc., 9.7%, 11/10/2018 700,799 500M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 609,432 300M Bottling Group, LLC, 5.125%, 1/15/2019 354,697 300M Bunge Ltd. Finance Corp., 3.2%, 6/15/2017 313,415 400M Corn Products International, Inc., 4.625%, 11/1/2020 447,372 400M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 504,558 400M Lorillard Tobacco Co., 6.875%, 5/1/2020 488,274 300M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 342,882 400M Philip Morris International, Inc., 5.65%, 5/16/2018 485,530 400M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 432,765 4,679,724 Forest Products/Container—.7% 300M International Paper Co., 9.375%, 5/15/2019 409,634 Gaming/Leisure—.7% 400M Marriott International, Inc., 3.25%, 9/15/2022 400,946 Health Care—3.8% Aristotle Holding, Inc.: 300M 4.75%, 11/15/2021 (a) 341,073 150M 3.9%, 2/15/2022 (a) 162,050 400M Biogen IDEC, Inc., 6.875%, 3/1/2018 496,021 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 425,029 400M Mylan, Inc., 3.125%, 1/15/2023 (a) 397,398 200M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 239,355 100M Roche Holdings, Inc., 6%, 3/1/2019 (a) 124,645 2,185,571 Information Technology—5.3% 400M Corning, Inc., 4.75%, 3/15/2042 422,934 400M Dell, Inc., 5.875%, 6/15/2019 461,880 400M Harris Corp., 4.4%, 12/15/2020 433,423 500M Motorola Solutions, Inc., 6%, 11/15/2017 587,698 66 Principal Amount Security Value Information Technology (continued) $400M Pitney Bowes, Inc., 5.75%, 9/15/2017 $ 428,086 400M Symantec Corp., 3.95%, 6/15/2022 406,775 300M Western Union Co., 6.2%, 11/17/2036 304,515 3,045,311 Manufacturing—4.2% 380M CRH America, Inc., 8.125%, 7/15/2018 459,396 300M General Electric Co., 5.25%, 12/6/2017 354,136 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 489,021 300M Johnson Controls, Inc., 5%, 3/30/2020 341,480 300M Tyco Electronics Group SA, 6.55%, 10/1/2017 360,109 400M Tyco Flow Control International, Ltd., 3.15%, 9/15/2022 (a) 400,622 2,404,764 Media-Broadcasting—3.2% 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 557,433 400M Comcast Corp., 6.55%, 7/1/2039 527,000 300M DirecTV Holdings, LLC, 3.8%, 3/15/2022 310,096 300M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 424,807 1,819,336 Media-Diversified—1.4% McGraw-Hill Cos., Inc.: 200M 5.9%, 11/15/2017 232,557 200M 6.55%, 11/15/2037 230,079 300M Vivendi SA, 6.625%, 4/4/2018 (a) 353,092 815,728 Metals/Mining—4.9% 500M Alcoa, Inc., 6.15%, 8/15/2020 546,909 400M ArcelorMittal, 6.125%, 6/1/2018 405,862 400M Newmont Mining Corp., 5.125%, 10/1/2019 461,801 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 535,647 400M Vale Overseas, Ltd., 5.625%, 9/15/2019 456,803 400M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 430,401 2,837,423 Real Estate Investment Trusts—5.9% 500M Boston Properties, LP, 5.875%, 10/15/2019 597,057 500M Digital Realty Trust, LP, 5.25%, 3/15/2021 554,319 500M HCP, Inc., 5.375%, 2/1/2021 570,326 67 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2012 Principal Amount Security Value Real Estate Investment Trusts (continued) $400M ProLogis, LP, 6.625%, 5/15/2018 $ 483,690 300M Realty Income Corp., 3.25%, 10/15/2022 294,284 400M Simon Property Group, LP, 5.75%, 12/1/2015 450,860 400M Ventas Realty, LP, 4.75%, 6/1/2021 438,177 3,388,713 Retail-General Merchandise—1.9% 500M GAP, Inc., 5.95%, 4/12/2021 572,969 400M Home Depot, Inc., 5.875%, 12/16/2036 527,563 1,100,532 Telecommunications—3.0% 300M BellSouth Corp., 6.55%, 6/15/2034 360,791 105M BellSouth Telecommunications, 6.375%, 6/1/2028 126,069 300M Deutsche Telekom International Finance BV, 4.875%, 3/6/2042 (a) 321,526 309M GTE Corp., 6.84%, 4/15/2018 387,302 400M Verizon New York, Inc., 7.375%, 4/1/2032 531,504 1,727,192 Transportation—2.1% 300M Con-way, Inc., 7.25%, 1/15/2018 347,884 400M GATX Corp., 4.75%, 6/15/2022 420,160 400M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 413,985 1,182,029 Utilities—4.9% 400M Arizona Public Service Co., 4.5%, 4/1/2042 427,164 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 364,879 300M Electricite de France SA, 6.5%, 1/26/2019 (a) 367,727 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 454,110 Great River Energy Co.: 113M 5.829%, 7/1/2017 (a) 120,000 298M 4.478%, 7/1/2030 (a) 328,826 400M Ohio Power Co., 5.375%, 10/1/2021 485,572 200M Sempra Energy, 9.8%, 2/15/2019 280,371 2,828,649 68 Principal Amount Security Value Waste Management—.5% $265M Republic Services, Inc., 3.8%, 5/15/2018 $ 291,693 Total Value of Corporate Bonds (cost $50,111,490) 96.7 % 55,573,741 Other Assets, Less Liabilities 3.3 1,891,043 Net Assets 100.0 % $57,464,784 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 55,573,741 $ — $ 55,573,741 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. See notes to financial statements 69 Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Life Opportunity Fund for the year ended December 31, 2012. The Fund commenced operations on December 17, 2012. During the short period December 17, 2012 to December 31, 2012, the Fund’s return on a net asset value basis was 0.60%. The Fund seeks long-term capital growth and invests primarily in mid- and small-size companies that we believe offer strong growth opportunities. The Fund uses a “bottom-up” approach to selecting investments and uses fundamental research to find companies that have one or more of the following: a strong balance sheet, experienced management, above-average earnings growth potential, and stocks that are attractively priced. The Fund attempts to stay broadly diversified, but it may emphasize certain industry sectors based upon economic and market conditions. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 70 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (12/17/12) (12/31/12) (12/17/12–12/31/12) Expense Examples Actual $1,000.00 $1,006.00 $6.92* Hypothetical (5% annual return before expenses) $1,000.00 $940.48 $82.14** * Actual expenses only reflect the period from the commencement of operations to the end of the period covered (December 17, 2012 to December 31, 2012). Therefore, expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio of 16.84% multiplied by the average account value over the period, multiplied by 15/366 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. ** Expenses are equal to the annualized expense ratio of 16.84% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 71 Portfolio of Investments OPPORTUNITY FUND December 31, 2012 Shares Security Value COMMON STOCKS—98.1% Consumer Discretionary—17.2% 400 Allison Transmission Holdings, Inc. $ 8,168 150 * BorgWarner, Inc. 10,743 150 Coach, Inc. 8,327 700 Dana Holding Corporation 10,927 350 * Del Frisco’s Restaurant Group, Inc. 5,456 400 * Delphi Automotive, PLC 15,300 300 * Dreamworks Animation SKG, Inc. – Class “A” 4,971 350 GNC Holdings, Inc. – Class “A” 11,648 300 Limited Brands, Inc. 14,118 500 Newell Rubbermaid, Inc. 11,135 100 Nordstrom, Inc. 5,350 400 * Orient-Express Hotels, Ltd. – Class “A” 4,676 550 Pier 1 Imports, Inc. 11,000 50 Ralph Lauren Corporation 7,496 1,000 Stewart Enterprises, Inc. – Class “A” 7,640 100 * Tempur-Pedic International, Inc. 3,149 50 Tiffany & Company 2,867 250 * TRW Automotive Holdings Corporation 13,403 150 Tupperware Brands Corporation 9,615 200 Wyndham Worldwide Corporation 10,642 176,631 Consumer Staples—4.4% 250 Avon Products, Inc. 3,590 100 McCormick & Company, Inc. 6,353 350 Nu Skin Enterprises, Inc. – Class “A” 12,967 1,000 * Prestige Brands Holdings, Inc. 20,030 100 Tootsie Roll Industries, Inc. 2,592 45,532 Energy—7.6% 50 * Dril-Quip, Inc. 3,652 250 Ensco, PLC – Class “A” 14,820 100 EOG Resources, Inc. 12,079 150 EQT Corporation 8,847 100 Hess Corporation 5,296 250 National Oilwell Varco, Inc. 17,087 72 Shares Security Value Energy (continued) 200 * Plains Exploration & Production Company $ 9,388 400 Talisman Energy, Inc. 4,532 200 * Weatherford International, Ltd. 2,238 77,939 Financials—13.2% 100 Ameriprise Financial, Inc. 6,263 300 Berkshire Hills Bancorp, Inc. 7,158 450 Brookline Bancorp, Inc. 3,825 200 City National Corporation 9,904 300 Discover Financial Services 11,565 250 Douglas Emmett, Inc. (REIT) 5,825 50 Federal Realty Investment Trust (REIT) 5,201 150 Financial Select Sector SPDR Fund (ETF) 2,460 400 FirstMerit Corporation 5,676 100 IBERIABANK Corporation 4,912 250 Invesco, Ltd. 6,523 150 M&T Bank Corporation 14,770 400 NASDAQ OMX Group, Inc. 10,004 250 New York Community Bancorp, Inc. 3,275 200 Oritani Financial Corporation 3,064 600 Protective Life Corporation 17,148 150 SPDR S&P Regional Banking (ETF) 4,195 100 Tompkins Financial Corporation 3,964 300 Waddell & Reed Financial, Inc. – Class “A” 10,446 136,178 Health Care—8.6% 150 DENTSPLY International, Inc. 5,941 150 * Gilead Sciences, Inc. 11,017 150 McKesson Corporation 14,544 50 Perrigo Company 5,202 150 * Sirona Dental Systems, Inc. 9,669 200 Thermo Fisher Scientific, Inc. 12,756 650 Warner Chilcott, PLC – Class “A” 7,826 250 * Watson Pharmaceuticals, Inc. 21,500 88,455 73 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2012 Shares Security Value Industrials—23.2% 150 A.O. Smith Corporation $ 9,461 400 Altra Holdings, Inc. 8,820 200 Armstrong World Industries, Inc. 10,146 200 Chicago Bridge & Iron Company NV – NY Shares 9,270 100 Dun & Bradstreet Corporation 7,865 200 * EnerSys, Inc. 7,526 200 * Esterline Technologies Corporation 12,722 100 Gardner Denver, Inc. 6,850 300 Generac Holdings, Inc. 10,293 300 IDEX Corporation 13,959 500 ITT Corporation 11,730 150 J.B. Hunt Transport Services, Inc. 8,956 300 * Mobile Mini, Inc. 6,249 250 Pentair, Ltd. 12,288 100 Regal-Beloit Corporation 7,047 100 Roper Industries, Inc. 11,148 150 Snap-on, Inc. 11,849 550 TAL International Group, Inc. 20,009 350 Textainer Group Holdings, Ltd. 11,011 150 Timken Company 7,175 350 Triumph Group, Inc. 22,855 250 * United Rentals, Inc. 11,380 238,609 Information Technology—11.8% 700 * Arris Group, Inc. 10,458 250 * ATMI, Inc. 5,220 350 Avago Technologies, Ltd. 11,081 150 * CACI International, Inc. – Class “A” 8,254 100 * Fiserv, Inc. 7,903 350 Intersil Corporation – Class “A” 2,901 150 Intuit, Inc. 8,925 450 * NeuStar, Inc. – Class “A” 18,869 900 NVIDIA Corporation 11,061 450 * Symantec Corporation 8,465 450 TE Connectivity, Ltd. 16,704 400 Technology Select Sector SPDR Fund (ETF) 11,580 121,421 74 Shares Security Value Materials—7.8% 150 Agrium, Inc. $ 14,986 100 Cabot Corporation 3,979 150 Cytec Industries, Inc. 10,324 150 Freeport-McMoRan Copper & Gold, Inc. 5,130 360 International Paper Company 14,342 150 Kronos Worldwide, Inc. 2,925 100 Praxair, Inc. 10,945 150 Rock-Tenn Company – Class “A” 10,487 100 Sigma-Aldrich Corporation 7,358 80,476 Telecommunication Services—.6% 450 NTELOS Holdings Corporation 5,900 Utilities—3.7% 200 AGL Resources, Inc. 7,994 200 Portland General Electric Company 5,472 250 SCANA Corporation 11,410 350 Wisconsin Energy Corporation 12,898 37,774 Total Value of Common Stocks (cost $998,009) 98.1 % 1,008,915 Other Assets, Less Liabilities 1.9 20,031 Net Assets 100.0 % $1,028,946 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 75 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 1,008,915 $ — $ — $ 1,008,915 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. 76 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Life Select Growth Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 13.30%, including dividends of 0.5 cents per share. The Fund’s performance during the first quarter of 2012 continued to build on the strong performance seen during 2011. The market gained almost 15% and the Fund outperformed the benchmark by a small margin. However, as the year progressed, investors became increasingly fearful that Europe would be unable to solve its problems and that the U.S. economy was slowing down. This led to a significant correction in April and May. The upward trajectory resumed in June and carried on through the end of the fiscal year. During this correction and recovery, investors favored the perceived safety of larger companies and companies that paid dividends. The Fund’s exposure to these attributes was relatively low and thus the Fund underperformed during the balance of the year. From a sector perspective, the consumer staples and materials sectors generated most of the positive performance. In the consumer staples sector, positions in Whole Foods Market and Ingredion produced significant positive performance, as investors recognized the growth these companies were experiencing. The stocks returned 35% and 25%, respectively, for the Fund. In the materials sector, the Fund benefited from owning fertilizer manufacturer CF Industries, as the stock gained 41% during the year. On the negative side, the information technology and industrials sectors proved challenging during the year. In information technology, Check Point Software Technologies and Global Payments were detrimental to performance, as both stocks posted negative returns for the Fund. Check Point Software Technologies, a manufacturer of network security software and hardware, provided a more cautious outlook, as customers traded down to lower-priced solutions, causing the shares to decline 21%. Global Payments, a provider of electronic payment processing services, saw its stock drop after announcing a security breach involving 1.5 million credit card numbers. Shares of the company had reached a new high, but return for the holding period dropped to a negative 9% following the bad news. In the industrials sector, positions in Ryder System and Rockwell Automation contributed to underperformance. Both companies are sensitive to economic growth and the negative sentiment took a toll on expectations. Ryder System shares declined 34% during the holding period and Rockwell Automation shares slid 11%. 77 Portfolio Managers Letter (continued) SELECT GROWTH FUND We are pleased that the market continued to recognize the strong business performance of the companies held in the Fund during the year, as the Fund outperformed the market during the first quarter and kept pace during the second half. However, the Funds underperformance during the market correction and recovery mid-year caused full-year results to be disappointing. Nevertheless, we are encouraged that investors still favor companies with strong fundamental drivers under normal market conditions. We continue to believe our focus on high-quality companies with strong earnings expectations are the key to generating excess return over the long term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 78 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,037.92 $4.46 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.77 $4.42 * Expenses are equal to the annualized expense ratio of .87%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 79 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Select Growth Fund and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Life Series Select Growth Fund beginning 12/31/02 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 80 Portfolio of Investments SELECT GROWTH FUND December 31, 2012 Shares Security Value COMMON STOCKS—96.0% Consumer Discretionary—12.6% 11,960 * Bed Bath & Beyond, Inc. $ 668,684 11,975 Home Depot, Inc. 740,654 11,100 Mattel, Inc. 406,482 13,980 Ross Stores, Inc. 757,017 7,600 Tupperware Brands Corporation 487,160 3,059,997 Consumer Staples—14.5% 5,800 Costco Wholesale Corporation 572,866 8,690 Ingredion, Inc. 559,897 6,200 Kimberly-Clark Corporation 523,466 22,500 Kroger Company 585,450 5,400 Philip Morris International, Inc. 451,656 9,350 Whole Foods Market, Inc. 853,935 3,547,270 Energy—6.0% 4,850 Chevron Corporation 524,479 4,160 ExxonMobil Corporation 360,048 6,280 Helmerich & Payne, Inc. 351,743 2,980 Occidental Petroleum Corporation 228,298 1,464,568 Financials—8.3% 10,550 American Express Company 606,414 18,230 East West Bancorp, Inc. 391,763 6,400 Travelers Companies, Inc. 459,648 18,100 U.S. Bancorp 578,114 2,035,939 Health Care—14.6% 7,290 Cooper Companies, Inc. 674,179 5,000 Johnson & Johnson 350,500 6,120 McKesson Corporation 593,395 12,100 Omnicare, Inc. 436,810 16,800 ResMed, Inc. 698,376 9,310 * Watson Pharmaceuticals, Inc. 800,660 3,553,920 81 Portfolio of Investments (continued) SELECT GROWTH FUND December 31, 2012 Shares Security Value Industrials—8.8% 9,400 * Alaska Air Group, Inc. $ 405,046 17,620 AMETEK, Inc. 661,983 14,300 Robert Half International, Inc. 455,026 7,100 Wabtec Corporation 621,534 2,143,589 Information Technology—25.8% 12,167 Accenture, PLC – Class “A” 809,105 1,700 Apple, Inc. 906,151 97,200 * Brocade Communications Systems, Inc. 518,076 66,200 * Cadence Design Systems, Inc. 894,362 12,900 IAC/InterActiveCorp 610,170 2,390 International Business Machines Corporation 457,805 9,310 Motorola Solutions, Inc. 518,381 18,490 * Nuance Communications, Inc. 412,697 17,900 Oracle Corporation 596,428 5,900 * VMware, Inc. – Class “A” 555,426 6,278,601 Materials—3.2% 3,820 CF Industries Holdings, Inc. 776,071 Utilities—2.2% 27,500 Centerpoint Energy, Inc. 529,375 Total Value of Common Stocks (cost $18,699,138) 96.0 % 23,389,330 Other Assets, Less Liabilities 4.0 986,444 Net Assets 100.0 % $24,375,774 * Non-income producing 82 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 23,389,330 $ — $ — $ 23,389,330 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. See notes to financial statements 83 Portfolio Managers’ Letter SPECIAL SITUATIONS FUND* Dear Investor: This is the annual report for the First Investors Life Special Situations Fund for the year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 10.01%, including dividends of 20.0 cents per share and capital gains of $3.39 per share. Fund performance for the year was positive. However, it did not keep up with the broader market in the second half of the year, as stocks rallied in anticipation of another round of quantitative easing by the Federal Reserve (“the Fed”). The Fund, given its focus on strong cash flow and balance sheet metrics, has often underperformed in rallies and in periods of sharp momentum, but has usually managed to outperform over a full market cycle. We believe this will continue to be the case in the future. Our underperformance this year was exacerbated, in part, by poor stock selection on our part, and also by the market’s rotation into more highly leveraged companies, especially in the financials sector, as interest rates fell. Material’s was the top-performing sector for the reporting period. Westlake Chemical was our top-performing stock in the sector, up 109%. Westlake is an integrated plastics manufacturer, and has prospered as feedstock costs, based on natural gas prices, have dropped. In fact, costs have declined so much for Westlake that it is now exporting product to China. Management has also done an excellent job of expanding capacity in response to these declines in feedstock costs. Chemtura was another top performer for us in the materials sector, up 87%. Chemtura is a broad-based chemical manufacturer that restructured during the financial crisis. We were able to purchase shares at a 25% discount to comparable peers. Financials, our worst-performing sector, accounted for much of our underperformance over the reporting period, in a reversal of the previous four years. We have consistently managed the financials portion of the Fund with investments that we believed did not have significant credit risk. We also have underweighted banks, precisely because of our concern about credit exposure. This year, however, with interest rates at historic lows and a nascent housing recovery, bank stocks — especially leveraged bank stocks — have rallied strongly. Two poor performers in the portfolio included Knight Capital and First Niagara. Knight Capital had a trading malfunction whose losses cut into the firm’s capital base. First Niagara made a large acquisition at a price the market viewed as unfavorable. We exited both positions. The stock market has been on a roller-coaster ride over the past year: up sharply in the winter; down sharply in the spring, after lower-than-expected U.S. economic data 84 and worsening economic news from Europe and China; and up again in the summer and fall following another round of stimulus from the Fed. We remain concerned about the slow growth rate in the U.S. and abroad, but we are heartened that the country did not have a protracted battle about the fiscal cliff at the end of the year; and we believe the economy can grow somewhat faster than in 2012, absent another debilitating debt ceiling debate this year. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective December 17, 2012, the Fund changed its name from the First Investors Life Series Discovery Fund to the First Investors Life Series Special Situations Fund. 85 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,081.18 $4.24 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.07 $4.12 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 86 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Special Situations Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Special Situations Fund beginning 12/31/02 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The Index includes approximately 2000 of the smallest securities in the Russell 3000 Index based on a combination of their market cap and current index membership. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 87 Portfolio of Investments SPECIAL SITUATIONS FUND December 31, 2012 Shares Security Value COMMON STOCKS—96.1% Consumer Discretionary—18.0% 65,425 American Eagle Outfitters, Inc. $ 1,341,867 194,375 American Greetings Corporation – Class “A” 3,282,994 88,750 * Deckers Outdoor Corporation 3,573,962 257,375 * Express, Inc. 3,883,789 46,300 Foot Locker, Inc. 1,487,156 35,875 Hillenbrand, Inc. 811,134 68,550 * Iconix Brand Group, Inc. 1,530,036 82,150 Men’s Wearhouse, Inc. 2,559,794 31,200 PVH Corporation 3,463,512 213,350 Regal Entertainment Group – Class “A” 2,976,233 20,000 * Visteon Corporation 1,076,400 157,425 * WMS Industries, Inc. 2,754,938 28,741,815 Consumer Staples—1.1% 16,575 Cal-Maine Foods, Inc. 666,647 90,566 * Dole Food Company, Inc. 1,038,792 1,705,439 Energy—6.7% 70,175 * Approach Resources, Inc. 1,755,077 89,100 * Denbury Resources, Inc. 1,443,420 138,962 * Matrix Service Company 1,598,063 148,850 * Midstates Petroleum Company, Inc. 1,025,577 292,675 * PetroQuest Energy, Inc. 1,448,741 83,700 * Stone Energy Corporation 1,717,524 39,100 * Whiting Petroleum Corporation 1,695,767 10,684,169 Financials—18.1% 7,652 * Alleghany Corporation 2,566,634 62,200 American Financial Group, Inc. 2,458,144 277,425 Anworth Mortgage Asset Corporation (REIT) 1,603,516 96,350 Aspen Insurance Holdings, Ltd. 3,090,908 350,600 Capitol Federal Financial, Inc. 4,098,514 115,950 * EZCORP, Inc. – Class “A” 2,302,767 1,700 * Markel Corporation 736,814 473,500 MFA Financial, Inc. (REIT) 3,840,085 69,450 Mid-America Apartment Communities, Inc. (REIT) 4,496,888 88 Shares Security Value Financials (continued) 76,925 Montpelier Re Holdings, Ltd. $ 1,758,506 81,350 * PHH Corporation 1,850,712 28,803,488 Health Care—9.1% 43,325 * Life Technologies Corporation 2,126,391 83,400 * Magellan Health Services, Inc. 4,086,600 45,625 * MEDNAX, Inc. 3,628,100 114,600 * Myriad Genetics, Inc. 3,122,850 48,350 PerkinElmer, Inc. 1,534,629 14,498,570 Industrials—9.2% 66,700 Applied Industrial Technologies, Inc. 2,802,067 64,475 EMCOR Group, Inc. 2,231,480 60,175 GATX Corporation 2,605,578 8,975 * Greenbrier Companies, Inc. 145,126 41,700 Kennametal, Inc. 1,668,000 15,450 Precision Castparts Corporation 2,926,539 33,700 Ryder System, Inc. 1,682,641 23,550 * TriMas Corporation 658,458 14,719,889 Information Technology—21.3% 113,900 * Avnet, Inc. 3,486,479 274,450 * Comverse Technology, Inc. 1,053,888 27,445 * Comverse, Inc. 783,006 190,950 Convergys Corporation 3,133,489 151,625 Cypress Semiconductor Corporation 1,643,615 92,625 * Demand Media, Inc. 860,486 371,000 * Emulex Corporation 2,708,300 41,450 IAC/InterActiveCorp 1,960,585 82,775 j2 Global, Inc. 2,531,259 232,175 * Kulicke and Soffa Industries, Inc. 2,783,778 152,650 * Microsemi Corporation 3,211,756 401,825 * QLogic Corporation 3,909,757 504,760 * TriQuint Semiconductor, Inc. 2,443,038 332,800 * Vishay Intertechnology, Inc. 3,537,664 34,047,100 89 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2012 Shares or Principal Amount Security Value Materials—11.4% 55,400 * Allied Nevada Gold Corporation $ 1,669,202 47,200 AptarGroup, Inc. 2,252,384 136,600 * Chemtura Corporation 2,904,116 146,525 Huntsman Corporation 2,329,747 29,800 Innospec, Inc. 1,027,802 114,000 Olin Corporation 2,461,260 40,550 Schnitzer Steel Industries, Inc. – Class “A” 1,229,881 53,275 Sensient Technologies Corporation 1,894,459 31,175 Westlake Chemical Corporation 2,472,177 18,241,028 Telecommunication Services—1.2% 199,925 * Premiere Global Services, Inc. 1,955,267 Total Value of Common Stocks (cost $125,788,122) 153,396,765 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.4% $ 5,000M Fannie Mae, 0.115%, 2/27/2013 4,999,089 500M Federal Home Loan Bank, 0.025%, 1/16/2013 499,995 Total Value of Short-Term U.S. Government Agency Obligations (cost $5,499,084) 5,499,084 Total Value of Investments (cost $131,287,206) 99.5 % 158,895,849 Other Assets, Less Liabilities .5 749,348 Net Assets 100.0 % $159,645,197 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 90 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 153,396,765 $ — $ — $ 153,396,765 Short-Term U.S. Government Agency Obligations — 5,499,084 — 5,499,084 Total Investments in Securities* $ 153,396,765 $ 5,499,084 $ — $ 158,895,849 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. See notes to financial statements 91 Portfolio Managers’ Letter TARGET MATURITY 2015 FUND Dear Investor: This is the annual report for the First Investors Life Target Maturity 2015 Fund for the fiscal year ended December 31, 2012. During the period, the Fund’s return on a net asset value basis was 0.84%, including dividends of 65.7 cents per share and capital gains of 16.4 cents per share. The Fund’s investment objective is to seek a predictable compounded return —consistent with preservation of capital — for the investors who hold the Fund’s shares until maturity. To meet this objective, the Fund is fully invested in high-quality zero coupon bonds that are due to mature on or around the Fund’s maturity date. The primary factor affecting the performance of the Fund was the movement of three-year U.S. Treasury note interest rates. Because of the Federal Reserve’s commitment to keep short-term interest rates at their current very low levels through at least mid-2015, three-year Treasury rates barely moved over the course of the review period. Consequently, almost all of the Fund’s return was due to the accretion of its zero coupon holdings as they moved closer to maturity in 2015. The Fund underperformed its benchmark, the Citigroup Treasury/Government Sponsored Index. The Fund’s duration — a measurement of interest rate risk — was less than that of the Index because the Fund is nearing its target maturity date. As a result, the Fund did not benefit from the decline in longer-term interest rates that occurred in 2012. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective December 3, 2012, Rodwell Chadehumbe became Co-Portfolio Manager of First Investors Life Target Maturity 2015 Fund. 92 Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/12) (12/31/12) (7/1/12–12/31/12) * Expense Examples Actual $1,000.00 $1,003.87 $3.68 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.47 $3.71 * Expenses are equal to the annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 93 Cumulative Performance Information (unaudited) TARGET MATURITY 2015 FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund and the Citigroup Treasury/Government Sponsored Index. The graph compares a $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund beginning 12/31/02 with a theoretical investment in the Citigroup Treasury/Government Sponsored Index (the “Index”). The Index is a market capitalization-weighted index that consists of debt issued by the U.S. Treasury and U.S. Government sponsored agencies. Every issue included in the Index is trader-priced, and the Index follows consistent and realistic availability limits, including only those securities with sufficient amounts outstanding. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/12. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 0.69%, 5.45% and 5.38%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 94 Portfolio of Investments TARGET MATURITY 2015 FUND December 31, 2012 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—60.2% Agency For International Development – Israel: $ 698M 9/15/2015 0.57 % $687,411 2,234M 11/15/2015 0.59 2,196,643 Fannie Mae: 243M 8/12/2015 0.78 238,134 600M 9/23/2015 0.78 587,357 3,033M 11/15/2015 0.79 2,964,721 650M Federal Judiciary Office Building, 2/15/2015 1.09 635,103 Freddie Mac: 550M 3/15/2015 0.76 540,920 930M 9/15/2015 0.81 909,768 830M 9/15/2015 0.82 811,918 210M Government Trust Certificate – Turkey Trust, 5/15/2015 1.13 204,463 200M International Bank for Reconstruction & Development, 2/15/2015 0.71 197,033 2,727M Resolution Funding Corporation, 10/15/2015 0.42 2,695,165 2,000M Tennessee Valley Authority, 11/1/2015 0.85 1,952,680 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $12,806,878) 14,621,316 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—39.4% 9,660M U.S. Treasury Strips, 11/15/2015 (cost $8,202,492) 0.29 9,579,107 Total Value of Investments (cost $21,009,370) 99.6 % 24,200,423 Other Assets, Less Liabilities .4 98,059 Net Assets 100.0 % $24,298,482 † The effective yields shown for the zero coupon obligations are the effective yields at December 31, 2012. 95 Portfolio of Investments (continued) TARGET MATURITY 2015 FUND December 31, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 14,621,316 $ — $ 14,621,316 U.S. Government Zero Coupon Obligations — 9,579,107 — 9,579,107 Total Investments in Securities $ — $ 24,200,423 $ — $ 24,200,423 There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. 96 See notes to financial statements Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Life Total Return Fund for the year ended December 31, 2012. The Fund commenced operations on December 17, 2012. During the short period December 17, 2012 to December 31, 2012, the Fund’s return on a net asset value basis was –0.70%. The Fund seeks high, long-term total investment return consistent with moderate investment risk, and allocates its assets among stocks, bonds and money market instruments. While the percentage of assets allocated to each asset class is flexible rather than fixed, the Fund normally invests at least 50% of its net assets in stocks and at least 35% in bonds, cash and money market instruments. At the end of the review period, the Fund was invested as follows: 56% in equities, 35% in bonds, and 9% in cash. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 97 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (12/17/12) (12/31/12) (12/17/12–12/31/12) Expense Examples Actual $1,000.00 $993.00 $6.94* Hypothetical (5% annual return before expenses) $1,000.00 $939.73 $82.84** * Actual expenses only reflect the period from the commencement of operations to the end of the period covered (December 17, 2012 to December 31, 2012). Therefore, expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio of 16.99% multiplied by the average account value over the period, multiplied by 15/366 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. ** Expenses are equal to the annualized expense ratio of 16.99% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2012, and are based on the total value of investments. 98 Portfolio of Investments TOTAL RETURN FUND December 31, 2012 Shares Security Value COMMON STOCKS—55.9% Consumer Discretionary—8.4% 150 Allison Transmission Holdings, Inc. $ 3,063 200 Best Buy Company, Inc. 2,370 50 * BorgWarner, Inc. 3,581 250 CBS Corporation – Class “B” 9,512 50 Coach, Inc. 2,775 300 Dana Holding Corporation 4,683 100 * Delphi Automotive, PLC 3,825 200 GNC Holdings, Inc. – Class “A” 6,656 100 Home Depot, Inc. 6,185 150 Limited Brands, Inc. 7,059 100 Lowe’s Companies, Inc. 3,552 50 McDonald’s Corporation 4,410 250 Newell Rubbermaid, Inc. 5,568 200 Pier 1 Imports, Inc. 4,000 300 Staples, Inc. 3,420 300 Stewart Enterprises, Inc – Class “A” 2,292 50 * TRW Automotive Holdings Corporation 2,681 50 Tupperware Brands Corporation 3,205 100 Walt Disney Company 4,979 100 Wyndham Worldwide Corporation 5,321 89,137 Consumer Staples—5.1% 200 Altria Group, Inc. 6,284 150 Avon Products, Inc. 2,154 200 Coca-Cola Company 7,250 150 CVS Caremark Corporation 7,252 150 Nu Skin Enterprises, Inc. – Class “A” 5,558 50 PepsiCo, Inc. 3,422 150 Philip Morris International, Inc. 12,546 50 Procter & Gamble Company 3,395 100 Wal-Mart Stores, Inc. 6,823 54,684 Energy—5.2% 50 Anadarko Petroleum Corporation 3,715 100 Chevron Corporation 10,814 100 ConocoPhillips 5,799 50 Ensco, PLC – Class “A” 2,964 100 ExxonMobil Corporation 8,655 99 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2012 Shares Security Value Energy (continued) 150 Marathon Oil Corporation $ 4,599 50 Marathon Petroleum Corporation 3,150 50 National Oilwell Varco, Inc. 3,418 150 Noble Corporation 5,223 50 Phillips 66 2,655 150 Suncor Energy, Inc. 4,947 55,939 Financials—5.2% 100 American Express Company 5,748 100 Ameriprise Financial, Inc. 6,263 150 Brookline Bancorp, Inc. 1,275 100 Discover Financial Services 3,855 150 FirstMerit Corporation 2,128 50 Invesco, Ltd. 1,305 200 JPMorgan Chase & Company 8,794 50 M&T Bank Corporation 4,923 50 MetLife, Inc. 1,647 100 New York Community Bancorp, Inc. 1,310 100 PNC Financial Services Group, Inc. 5,831 150 * Sunstone Hotel Investors, Inc. (REIT) 1,607 150 U.S. Bancorp 4,791 150 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,952 100 Wells Fargo & Company 3,418 55,847 Health Care—6.7% 150 Abbott Laboratories 9,825 50 Baxter International, Inc. 3,333 50 Covidien, PLC 2,887 100 * Express Scripts Holding Company 5,400 100 * Gilead Sciences, Inc. 7,345 150 Johnson & Johnson 10,515 50 McKesson Corporation 4,848 150 Merck & Company, Inc. 6,141 400 Pfizer, Inc. 10,032 100 Thermo Fisher Scientific, Inc. 6,378 50 * Watson Pharmaceuticals, Inc. 4,300 71,004 100 Shares Security Value Industrials—10.4% 100 3M Company $ 9,285 100 ADT Corporation 4,649 150 Altra Holdings, Inc. 3,307 100 Armstrong World Industries, Inc. 5,073 50 Caterpillar, Inc. 4,479 50 Chicago Bridge & Iron Company NV – NY Shares 2,317 50 Dun & Bradstreet Corporation 3,932 100 * Esterline Technologies Corporation 6,361 100 Gardner Denver, Inc. 6,850 100 Generac Holdings, Inc. 3,431 200 General Electric Company 4,198 100 Honeywell International, Inc. 6,347 100 IDEX Corporation 4,653 150 ITT Corporation 3,519 100 * Mobile Mini, Inc. 2,083 100 Pentair, Ltd. 4,915 50 Snap-on, Inc. 3,950 250 TAL International Group, Inc. 9,095 200 Textainer Group Holdings, Ltd. 6,292 50 Triumph Group, Inc. 3,265 150 Tyco International, Ltd. 4,388 100 United Technologies Corporation 8,201 110,590 Information Technology—10.3% 25 Apple, Inc. 13,326 300 * Arris Group, Inc. 4,482 100 Avago Technologies, Ltd. 3,166 300 Cisco Systems, Inc. 5,895 50 * eBay, Inc. 2,551 300 * EMC Corporation 7,590 150 Hewlett-Packard Company 2,137 300 Intel Corporation 6,189 100 International Business Machines Corporation 19,155 250 Intersil Corporation – Class “A” 2,072 400 Microsoft Corporation 10,692 100 * NeuStar, Inc. – Class “A” 4,193 150 Oracle Corporation 4,998 100 * Parametric Technology Corporation 2,251 150 QUALCOMM, Inc. 9,303 101 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2012 Shares Security Value Information Technology (continued) 200 * Symantec Corporation $ 3,762 100 TE Connectivity, Ltd. 3,712 250 * Yahoo!, Inc. 4,975 110,449 Materials—3.2% 100 Celanese Corporation – Series “A” 4,453 100 Cytec Industries, Inc. 6,883 150 Freeport-McMoRan Copper & Gold, Inc. 5,130 200 International Paper Company 7,968 100 Lyondellbasell Industries NV – Class “A” 5,709 50 Rock-Tenn Company – Class “A” 3,496 33,639 Telecommunication Services—1.4% 200 AT&T, Inc. 6,742 200 Verizon Communications, Inc. 8,654 15,396 Total Value of Common Stocks (cost $597,072) 596,685 EXCHANGE TRADED FUNDS—35.4% Bond Fund Financials 4,500 Vanguard Total Bond Market ETF (cost $378,153) 378,135 Total Value of Investments (cost $975,225) 91.3 % 974,820 Other Assets, Less Liabilities 8.7 92,548 Net Assets 100.0 % $1,067,368 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 102 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 596,685 $ — $ — $ 596,685 Exchange Traded Funds 378,135 — — 378,135 Total Investments in Securities* $ 974,820 $ — $ — $ 974,820 * The Portfolio of Investments provides information on the industry categorization for common stocks and exchange traded funds. There were no transfers into or from Level 1 and Level 2 by the Fund during the year ended December 31, 2012. Transfers, if any, between Levels are recognized at the end of the reporting year. See notes to financial statements 103 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2012 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Assets Investments in securities: At identified cost $ 11,973,336 $ 61,405,686 $ 77,047,945 $ 30,314,141 $ 260,010,150 $ 85,446,914 At value (Note 1A) $ 11,973,336 $ 73,416,871 $ 80,541,514 $ 31,287,755 $ 356,458,340 $ 120,488,941 Cash 359,293 1,285,129 2,656,065 1,725,488 1,235,903 1,256,079 Receivables: Investment securities sold — 1,052,834 2,297 — — — Interest and dividends 826 106,480 1,226,504 131,507 305,958 117,027 Trust shares sold 66,820 199,841 90,690 94,469 180,246 122,102 Other assets 578 4,268 4,625 1,784 19,639 6,932 Total Assets 12,400,853 76,065,423 84,521,695 33,241,003 358,200,086 121,991,081 Liabilities Payables: Investment securities purchased — 1,609,431 — 1,051,396 634,328 26,099 Trust shares redeemed 864,558 16,946 52,878 13,680 75,681 34,528 Accrued advisory fees — 46,990 53,315 16,201 222,889 77,434 Accrued expenses 11,721 31,586 21,487 14,260 30,687 67,609 Total Liabilities 876,279 1,704,953 127,680 1,095,537 963,585 205,670 Net Assets $ 11,524,574 $ 74,360,470 $ 84,394,015 $ 32,145,466 $ 357,236,501 $ 121,785,411 Net Assets Consist of: Capital paid in $ 11,524,574 $ 61,896,599 $ 98,301,226 $ 30,819,890 $ 274,374,443 $ 105,960,063 Undistributed net investment income — 1,722,322 4,812,094 821,463 6,511,086 1,658,461 Accumulated net realized loss on investments — (1,269,636 ) (22,212,874 ) (469,501 ) (20,097,218 ) (20,875,816 ) Net unrealized appreciation in value of investments — 12,011,185 3,493,569 973,614 96,448,190 35,042,703 Total $ 11,524,574 $ 74,360,470 $ 84,394,015 $ 32,145,466 $ 357,236,501 $ 121,785,411 Shares of beneficial interest outstanding (Note 2) 11,524,574 4,546,455 12,385,086 3,084,493 10,800,796 6,222,044 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 16.36 $ 6.81 $ 10.42 $ 33.08 $ 19.57 104 See notes to financial statements 105 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2012 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Assets Investments in securities: At identified cost $ 50,111,490 $ 998,009 $ 18,699,138 $ 131,287,206 $ 21,009,370 $ 975,225 At value (Note 1A) $ 55,573,741 $ 1,008,915 $ 23,389,330 $ 158,895,849 $ 24,200,423 $ 974,820 Cash 1,251,039 24,856 960,323 553,115 112,799 403,330 Receivables: Investment securities sold — — — 162,201 — — Interest and dividends 662,558 469 18,611 171,386 — 297 Trust shares sold 159,976 1,281 55,899 102,222 37,318 73,647 Other assets 2,828 — 795 8,610 1,796 — Total Assets 57,650,142 1,035,521 24,424,958 159,893,383 24,352,336 1,452,094 Liabilities Payables: Investment securities purchased 116,861 — — 65,899 — 378,153 Trust shares redeemed 24,257 — 20,397 58,638 27,383 — Accrued advisory fees 28,938 292 15,399 100,090 12,343 290 Accrued expenses 15,302 6,283 13,388 23,559 14,128 6,283 Total Liabilities 185,358 6,575 49,184 248,186 53,854 384,726 Net Assets $ 57,464,784 $ 1,028,946 $ 24,375,774 $ 159,645,197 $ 24,298,482 $ 1,067,368 Net Assets Consist of: Capital paid in $ 53,328,995 $ 1,018,040 $ 22,400,138 $ 123,125,108 $ 19,772,667 $ 1,068,941 Undistributed net investment income 1,742,316 — 134,082 1,691,846 1,016,088 — Accumulated net realized gain (loss) on investments and foreign currency transactions (3,068,778 ) — (2,848,638 ) 7,219,600 318,674 (1,168 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions 5,462,251 10,906 4,690,192 27,608,643 3,191,053 (405 ) Total $ 57,464,784 $ 1,028,946 $ 24,375,774 $ 159,645,197 $ 24,298,482 $ 1,067,368 Shares of beneficial interest outstanding (Note 2) 4,966,895 102,305 2,543,826 5,056,994 1,559,230 107,514 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 11.57 $ 10.06 $ 9.58 $ 31.57 $ 15.58 $ 9.93 106 See notes to financial statements 107 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2012 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Investment Income Income: Interest $ 12,774 $ 1,357 $ 5,552,756 $ 857,200 $ 399 $ 137 Dividends — 2,350,630 (a) — — 9,286,332 (b) 2,827,820 (c) Total income 12,774 2,351,987 5,552,756 857,200 9,286,731 2,827,957 Expenses (Notes 1 and 4): Advisory fees 78,986 545,435 596,116 225,707 2,586,621 860,265 Professional fees 12,196 44,972 21,130 12,929 72,148 26,548 Custodian fees and expenses 4,003 6,969 14,663 9,610 16,992 126,806 Reports and notices to shareholders 3,550 10,500 12,150 4,825 37,008 14,500 Registration fees 1,350 1,301 1,406 1,300 1,349 1,301 Trustees’ fees 576 3,865 4,208 1,596 18,860 6,075 Other expenses 4,307 16,954 48,531 14,202 44,294 41,740 Total expenses 104,968 629,996 698,204 270,169 2,777,272 1,077,235 Less: Expenses waived and/or assumed (91,996 ) — — (45,141 ) — — Expenses paid indirectly (198 ) (362 ) (323 ) (122 ) (1,735 ) (571 ) Net expenses 12,774 629,634 697,881 224,906 2,775,537 1,076,664 Net investment income — 1,722,353 4,854,875 632,294 6,511,194 1,751,293 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments — 2,596,405 1,987,179 128,376 12,684,018 11,133,896 Foreign currency transactions — (93,095 ) Net realized gain on investments and foreign currency transactions — 2,596,405 1,987,179 128,376 12,684,018 11,040,801 Net unrealized appreciation (depreciation) of Investments — 3,298,775 3,252,443 (169,676 ) 35,740,929 8,782,115 Foreign currency transactions — 3,032 Net unrealized appreciation (depreciation) on investments and foreign currency transactions — 3,298,775 3,252,443 (169,676 ) 35,740,929 8,785,147 Net gain (loss) on investments and foreign currency transactions — 5,895,180 5,239,622 (41,300 ) 48,424,947 19,825,948 Net Increase in Net Assets Resulting from Operations $ — $ 7,617,533 $ 10,094,497 $ 590,994 $ 54,936,141 $ 21,577,241 (a) Net of $16,662 foreign taxes withheld (b) Net of $40,703 foreign taxes withheld (c) Net of $232,993 foreign taxes withheld 108 See notes to financial statements 109 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2012 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY* GROWTH SITUATIONS MATURITY 2015 RETURN* Investment Income Income: Interest $ 2,307,175 $ — $ — $ 5,489 $ 1,200,486 $ 58 Dividends — 1,394 (d) 327,087 2,967,555 — 775 Total income 2,307,175 1,394 327,087 2,973,044 1,200,486 833 Expenses (Notes 1 and 4): Advisory fees 390,313 292 165,687 1,186,963 190,580 290 Professional fees 15,582 5,210 11,656 32,579 12,989 5,210 Custodian fees and expenses 8,657 467 2,562 7,911 3,453 467 Reports and notices to shareholders 7,900 23 4,100 19,899 4,400 23 Registration fees 1,301 47 1,196 1,456 1,196 47 Trustees’ fees 2,744 — 1,152 8,418 1,368 — Other expenses 17,433 536 6,751 24,729 8,616 536 Total expenses 443,930 6,575 193,104 1,281,955 222,602 6,573 Less: Expenses waived (78,062 ) — — — (38,116 ) — Expenses paid indirectly (212 ) — (110 ) (787 ) (103 ) — Net expenses 365,656 6,575 192,994 1,281,168 184,383 6,573 Net investment income (loss) 1,941,519 (5,181 ) 134,093 1,691,876 1,016,103 (5,740 ) Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments 1,033,660 — 416,200 7,699,139 332,440 (507 ) Net unrealized appreciation (depreciation) of investments 2,457,373 10,906 1,945,866 5,480,027 (1,133,929 ) (405 ) Net gain (loss) on investments 3,491,033 10,906 2,362,066 13,179,166 (801,489 ) (912 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 5,432,552 $ 5,725 $ 2,496,159 $ 14,871,042 $ 214,614 $ (6,652 ) *From December 17, 2012 (commencement of operations) to December 31, 2012. (d) Net of $13 foreign taxes withheld 110 See notes to financial statements 111 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME GOVERNMENT Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 1,722,353 $ 1,353,420 $ 4,854,875 $ 4,849,380 $ 632,294 $ 742,203 Net realized gain on investments — — 2,596,405 1,526,763 1,987,179 1,754,843 128,376 187,200 Net unrealized appreciation (depreciation) of investments — — 3,298,775 (1,786,349 ) 3,252,443 (2,638,654 ) (169,676 ) 523,119 Net increase in net assets resulting from operations — — 7,617,533 1,093,834 10,094,497 3,965,569 590,994 1,452,522 Dividends to Shareholders Net investment income — — (1,353,452 ) (1,450,240 ) (5,098,995 ) (5,160,095 ) (863,206 ) (941,760 ) Trust Share Transactions * Proceeds from shares sold 22,717,335 19,090,967 4,046,518 3,050,864 5,820,019 4,622,171 5,659,459 3,093,518 Reinvestment of dividends — — 1,353,452 1,450,240 5,098,995 5,160,095 863,206 941,760 Cost of shares redeemed (23,616,279 ) (19,006,323 ) (6,328,801 ) (6,072,655 ) (5,739,644 ) (5,024,156 ) (2,655,218 ) (3,715,216 ) Net increase (decrease) from trust share transactions (898,944 ) 84,644 (928,831 ) (1,571,551 ) 5,179,370 4,758,110 3,867,447 320,062 Net increase (decrease) in net assets (898,944 ) 84,644 5,335,250 (1,927,957 ) 10,174,872 3,563,584 3,595,235 830,824 Net Assets Beginning of year 12,423,518 12,338,874 69,025,220 70,953,177 74,219,143 70,655,559 28,550,231 27,719,407 End of year † $ 11,524,574 $ 12,423,518 $ 74,360,470 $ 69,025,220 $ 84,394,015 $ 74,219,143 $ 32,145,466 $ 28,550,231 †Includes undistributed net investment income of $ — $ — $ 1,722,322 $ 1,353,421 $ 4,812,094 $ 4,885,090 $ 821,463 $ 863,187 * Trust Shares Issued and Redeemed Sold 22,717,335 19,090,967 256,064 206,479 891,423 727,521 544,276 299,693 Issued for dividends reinvested — — 86,372 93,685 809,364 822,982 84,297 94,082 Redeemed (23,616,279 ) (19,006,323 ) (401,229 ) (407,406 ) (882,225 ) (793,138 ) (255,947 ) (360,711 ) Net increase (decrease) in trust shares outstanding (898,944 ) 84,644 (58,793 ) (107,242 ) 818,562 757,365 372,626 33,064 112 See notes to financial statements 113 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE OPPORTUNITY Year Ended December 31 ** Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 6,511,194 $ 3,252,549 $ 1,751,293 $ 2,458,163 $ 1,941,519 $ 1,860,511 $ (5,181 ) Net realized gain (loss) on investments and foreign currency transactions 12,684,018 (1,087,059 ) 11,040,801 334,514 1,033,660 460,960 — Net unrealized appreciation (depreciation) of investments and foreign currency transactions 35,740,929 2,777,781 8,785,147 (2,120,866 ) 2,457,373 393,923 10,906 Net increase in net assets resulting from operations 54,936,141 4,943,271 21,577,241 671,811 5,432,552 2,715,394 5,725 Dividends to Shareholders Net investment income (4,893,388 ) (3,610,453 ) (1,731,413 ) (2,350,061 ) (2,108,865 ) (2,081,740 ) — Trust Share Transactions * Proceeds from shares sold 6,558,564 4,407,456 2,944,238 3,039,700 8,746,998 5,741,661 1,023,221 Value of shares issued for acquisition*** — 117,568,238 — Reinvestment of dividends 4,893,388 3,610,453 1,731,413 2,350,061 2,108,865 2,081,740 — Cost of shares redeemed (25,063,569 ) (13,413,938 ) (8,402,525 ) (6,592,964 ) (3,666,506 ) (4,328,690 ) — Net increase (decrease) from trust share transactions (13,611,617 ) 112,172,209 (3,726,874 ) (1,203,203 ) 7,189,357 3,494,711 1,023,221 Net increase (decrease) in net assets 36,431,136 113,505,027 16,118,954 (2,881,453 ) 10,513,044 4,128,365 1,028,946 Net Assets Beginning of year 320,805,365 207,300,338 105,666,457 108,547,910 46,951,740 42,823,375 — End of year † $ 357,236,501 $ 320,805,365 $ 121,785,411 $ 105,666,457 $ 57,464,784 $ 46,951,740 $ 1,028,946 †Includes undistributed net investment income of $ 6,511,086 $ 4,893,280 $ 1,658,461 $ 1,731,352 $ 1,742,316 $ 1,731,388 $ — * Trust Shares Issued and Redeemed Sold 208,180 154,857 162,937 181,946 779,078 537,386 102,305 Issued for acquisition*** — 4,117,061 — Issued for dividends reinvested 156,288 122,264 97,107 144,619 195,446 201,329 — Redeemed (796,099 ) (468,691 ) (464,973 ) (398,041 ) (329,679 ) (405,249 ) — Net increase (decrease) in trust shares outstanding (431,631 ) 3,925,491 (204,929 ) (71,476 ) 644,845 333,466 102,305 **From December 17, 2012 (commencement of operations) to December 31, 2012. ***See Note 10 114 See notes to financial statements 115 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TARGET MATURITY 2015 TOTAL RETURN Year Ended December 31 ** Increase (Decrease) in Net Assets From Operations Net investment income (deficit) $ 134,093 $ 12,004 $ 1,691,876 $ 932,450 $ 1,016,103 $ 1,049,168 $ (5,740 ) Net realized gain (loss) on investments 416,200 1,073,811 7,699,139 16,714,011 332,440 261,798 (507 ) Net unrealized appreciation (depreciation) of investments 1,945,866 (363,301 ) 5,480,027 (14,223,874 ) (1,133,929 ) 550,646 (405 ) Net increase (decrease) in net assets resulting from operations 2,496,159 722,514 14,871,042 3,422,587 214,614 1,861,612 (6,652 ) Distributions to Shareholders Net investment income (12,001 ) (22,822 ) (932,467 ) (777,234 ) (1,049,176 ) (1,064,158 ) — Net realized gains — — (15,843,166 ) — (261,791 ) (375,599 ) — Total distributions (12,001 ) (22,822 ) (16,775,633 ) (777,234 ) (1,310,967 ) (1,439,757 ) — Trust Share Transactions * Proceeds from shares sold 4,809,095 4,173,308 4,401,985 3,766,864 934,426 1,139,303 1,074,020 Reinvestment of distributions 12,001 22,822 16,775,633 777,234 1,310,967 1,439,757 — Cost of shares redeemed (985,335 ) (713,416 ) (9,904,431 ) (8,807,286 ) (3,342,303 ) (4,478,784 ) — Net increase (decrease) from trust share transactions 3,835,761 3,482,714 11,273,187 (4,263,188 ) (1,096,910 ) (1,899,724 ) 1,074,020 Net increase (decrease) in net assets 6,319,919 4,182,406 9,368,596 (1,617,835 ) (2,193,263 ) (1,477,869 ) 1,067,368 Net Assets Beginning of year 18,055,855 13,873,449 150,276,601 151,894,436 26,491,745 27,969,614 — End of year † $ 24,375,774 $ 18,055,855 $ 159,645,197 $ 150,276,601 $ 24,298,482 $ 26,491,745 $ 1,067,368 †Includes undistributed net investment income of $ 134,082 $ 11,990 $ 1,691,846 $ 932,437 $ 1,016,088 $ 1,049,153 $ — * Trust Shares Issued and Redeemed Sold 513,581 492,470 140,935 117,185 58,817 71,562 107,514 Issued for distributions reinvested 1,282 2,660 527,370 23,326 84,688 94,659 — Redeemed (105,429 ) (84,770 ) (315,816 ) (274,625 ) (212,093 ) (283,849 ) — Net increase (decrease) in trust shares outstanding 409,434 410,360 352,489 (134,114 ) (68,588 ) (117,628 ) 107,514 ** From December 17, 2012 (commencement of operations) to December 31, 2012. 116 See notes to financial statements 117 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS December 31, 2012 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Equity Income Fund (formerly Value Fund), Fund For Income (formerly High Yield Fund), Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund (formerly Discovery Fund), Target Maturity 2015 Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of December 31, 2012 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Opportunity Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded 118 in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of December 31, 2012, the Fund For Income Fund held three securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $375 representing 0% of the Fund’s net assets and the International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $16,371 representing 0% of the Fund’s net assets. At December 31, 2012, fair value estimates were used for certain foreign securities in the International Fund. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are 119 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2012 carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities and Loan Participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCO’s Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of December 31, 2012, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. 120 B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2012, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Not Subject to Expiration Fund Total 2013 2014 2015 2016 2017 2018 Long Term Short Term Equity Income $ 1,238,569 $ — $ — $ — $ 106,976 $ 1,131,593 $ — $ — $ — Fund For Income* 22,211,374 635,915 1,944,836 433,726 3,694,844 15,502,053 — — — Government 469,501 193,688 177,059 37,942 — 60,812 Growth & Income** 18,461,897 — — — 6,158,650 8,039,673 4,263,574 — — International 20,303,269 — — — 10,881,287 8,389,229 1,032,753 — — Investment Grade 3,068,778 — — — 1,923,677 1,145,101 — — — Select Growth 2,848,145 — — — 1,345,614 1,502,531 — — — *Due to a tax free reorganization on November 16, 2007 with the Special Bond Fund that was approved by the Life Series Funds’ Board of Trustees, the Fund will have available for utilization $427,333 in capital loss carryovers that will become available for the taxable year 2013 and will expire in 2014. **Due to a tax free reorganization on December 9, 2011 with the Blue Chip Fund that was approved by the Life Series Funds’ Board of Trustees, the Fund will have available for utilization $1,487,287 in capital loss carryovers that will become available for the taxable year 2013 and will expire in 2017 (see Note 10). As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009–2011, or expected to be taken in the Funds’ 2012 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 121 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2012 C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. The Fund may enter into spot currency transactions in connection with the settlement of transactions in securities traded in foreign currency to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires 122 management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds and the Funds segregate assets for these transactions on the first business day following the date the securities are purchased. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond premiums and discounts are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management, Fund For Income, Government, Investment Grade and Target Maturity 2015 Funds, may provide credits against custodian charges based on uninvested cash balances of the Funds. For the year ended December 31, 2012, the Funds did not receive any credits. Brown Brothers Harriman & Co. serves as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. The Funds reduced expenses through brokerage service arrangements. For the year ended December 31, 2012, the Funds’ expenses were reduced by $4,523 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts sold by First Investors Life Insurance Company. 3. Security Transactions —For the year ended December 31, 2012, purchases and sales (including paydowns on Government Fund) of securities and long-term U.S. Government obligations (excluding short-term U.S. Government obligations, foreign currencies and short-term securities), were as follows: 123 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2012 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Equity Income $ $ $
